Exhibit 10.60
EXECUTION COPY
ASSET PURCHASE AGREEMENT
between
PROXYMED, INC.
dba MedAvant Healthcare Solutions,
and
PROXYMED TRANSACTION SERVICES, INC.
as Sellers
and
MHC ACQUISITION CORP.
as Purchaser
dated as of:
July 23, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

          ARTICLE I DEFINITIONS   1
Section 1.1
  Defined Terms   1
Section 1.2
  General Principles of Construction   14
Section 1.3
  Variations in Pronouns   14
Section 1.4
  Headings   14
 
        ARTICLE II PURCHASE AND SALE OF ASSETS   14
Section 2.1
  Purchase and Sale of Acquired Assets   14
Section 2.2
  Excluded Assets   15
Section 2.3
  Assumed Liabilities   16
Section 2.4
  Excluded Liabilities   16
Section 2.5
  Purchase Price   18
Section 2.6
  Deposit Escrow   18
Section 2.7
  Disbursement of Deposit on Termination   18
Section 2.8
  Payment of Cure Amounts   19
Section 2.9
  Apportionment   19
Section 2.10
  Allocation of Purchase Price   19
 
        ARTICLE III THE CLOSING   20
Section 3.1
  Closing   20
Section 3.2
  Sellers’ Deliveries at Closing   20
Section 3.3
  Purchaser’s Deliveries at Closing   22
Section 3.4
  Required Documents   23
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS   23
Section 4.1
  Organization   23
Section 4.2
  Charter Documents and Corporate Records; No Investments   23
Section 4.3
  Power and Authority   23
Section 4.4
  Consents and Approvals   24
Section 4.5
  No Conflicts   24
Section 4.6
  Financial Statements   24
Section 4.7
  Absence of the Material Adverse Change; Absence of Undisclosed Liabilities  
25
Section 4.8
  Litigation   25
Section 4.9
  No Violation of Law   25
Section 4.10
  Environmental Matters   25
Section 4.11
  Permits   26
Section 4.12
  Employee Benefits   26
Section 4.13
  Title to and Use of Property   27
Section 4.14
  Facilities   28
Section 4.15
  Compliance with Laws   28
Section 4.16
  Contracts   29
Section 4.17
  Intellectual Property   29
Section 4.18
  Employees and Labor Relations   37
Section 4.19
  Insurance   38

i



--------------------------------------------------------------------------------



 



         
Section 4.20
  Relationships with Customers   39
Section 4.21
  Assigned Deposits   39
Section 4.22
  Broker’s or Finder’s Fees   39
Section 4.23
  No Other Representations or Warranties   39
 
        ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER   39
Section 5.1
  Organization   39
Section 5.2
  Power and Authority   39
Section 5.3
  Consents and Approvals   39
Section 5.4
  No Conflicts   40
Section 5.5
  Financial Resources   40
Section 5.6
  Brokers   40
 
        ARTICLE VI COVENANTS   40
Section 6.1
  Conduct of Business by Sellers Pending the Closing   40
Section 6.2
  Access and Information   42
Section 6.3
  Publicity   42
Section 6.4
  Expenses   42
Section 6.5
  Indemnification of Brokers   42
Section 6.6
  Cooperation   42
Section 6.7
  Filings; Other Action   43
Section 6.8
  Permit Transfers   43
Section 6.9
  Bankruptcy Actions   43
Section 6.10
  Executory Contracts   44
 
        ARTICLE VII ADDITIONAL POST-CLOSING COVENANTS; COVENANTS RELATING TO
EMPLOYEES   46
Section 7.1
  Further Assurances   46
Section 7.2
  Books and Records; Personnel   46
Section 7.3
  Employment of Sellers’ Employees   47
Section 7.4
  Workers’ Compensation   48
Section 7.6
  Employment Taxes   49
Section 7.5
  Third Party Rights   49
Section 7.7
  Tax Returns and Filings, Payment of Taxes   49
Section 7.8
  Use of Trademarks   50
Section 7.9
  Facilities Leases for Excluded Facilities   50
 
        ARTICLE VIII CONDITIONS PRECEDENT   51
Section 8.1
  Conditions Precedent to Obligations of Sellers and Purchaser   51
Section 8.2
  Conditions Precedent to Obligation of Sellers   51
Section 8.3
  Conditions Precedent to Obligation of Purchaser   52
 
        ARTICLE IX TERMINATION, AMENDMENT AND WAIVER   52
Section 9.1
  Termination by Mutual Consent   52
Section 9.2
  Termination by Either Purchaser or Sellers   53
Section 9.3
  Termination by Sellers   53
Section 9.4
  Termination by Purchaser   53

ii



--------------------------------------------------------------------------------



 



         
Section 9.5
  Effect of Termination   54
Section 9.6
  Break-Up Fee   54
Section 9.7
  Expense Reimbursement   55
 
        ARTICLE X GENERAL PROVISIONS   56
Section 10.1
  Survival of Representations, Warranties, Agreements and Covenants   56
Section 10.2
  Notices   56
Section 10.3
  Entire Agreement   57
Section 10.4
  No Assignment   57
Section 10.5
  GOVERNING LAW   57
Section 10.6
  CONSENT TO JURISDICTION   58
Section 10.7
  Amendment   58
Section 10.8
  Waiver   58
Section 10.9
  Severability; Validity; Parties in Interest   59
Section 10.10
  Enforcement of Agreement   59
Section 10.11
  Counterparts; Effectiveness   59
Section 10.12
  Headings   59
Section 10.13
  3 Liquidated Damages as Sole Remedy of Sellers   59
Section 10.14
  4 Liquidated Damages as Sole Remedy of Purchaser   61

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is dated as of July 23,
2008 (the “Effective Date”), between ProxyMed, Inc., a Florida corporation doing
business as MedAvant Healthcare Solutions (“Parent”), ProxyMed Transaction
Services, Inc., a Delaware corporation (“PMTS”), and MHC Acquisition Corp., a
Delaware corporation, or its designee (“Purchaser”). In this Agreement, Parent
and PMTS are sometimes collectively referred to as the “Sellers.”
R E C I T A L S
     A. Sellers are engaged in the business of providing transaction services by
means of the electronic exchange of information between healthcare providers and
payers, primarily through Phoenix, Sellers’ electronic data interchange platform
(the “Business”).
     B. On the Effective Date, Sellers have filed voluntary petitions (the
“Petitions”) for relief under Chapter 11 of Title 11 of the United States Code,
11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
commencing federal bankruptcy cases in respect of each of Sellers (such cases
being referred to herein collectively as the “Chapter 11 Case”).
     C. Purchaser desires to purchase and acquire from Sellers, and Sellers
desire to sell, convey, assign and transfer to Purchaser, certain of the assets
and properties of Sellers relating to the Business, including the sale,
assumption and assignment of certain executory contracts and leases pursuant to
the terms hereof, all in the manner and subject to the terms and conditions set
forth herein and in accordance with Sections 105, 363 and 365 of the Bankruptcy
Code (collectively, the “Contemplated Transactions”).
     NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. As used herein, the terms below shall have the
following meanings:
     “Acquired Assets” has the meaning set forth in Section 2.1.
     “Affiliate,” with respect to any Person, means a Person that controls, is
controlled by or is under common control with such Person. For the purposes
hereof, “Control” and “Controlled” means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities, by contract,
management agreement or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the preamble to this Agreement.
     “Allocation Schedule” has the meaning set forth in Section 2.10(a).
     “Alternative Transaction” means any agreement or transaction involving the
sale (in a single transaction or a series of related transactions) of all or
substantially all of the Acquired Assets, or the issuance or sale (in a single
transaction or a series of related transactions) of all or substantially all of
the equity interests, of Sellers or any of their successors, to any party other
than Purchaser or a designee of Purchaser.
     “Apportionable Operating Expenses” has the meaning set forth in
Section 2.9.
     “Arbitrating Accountants” has the meaning set forth in Section 2.10(c).
     “Assigned Claim” means any Claim of Sellers related to the Acquired Assets
or the Assumed Liabilities, including but not limited to (a) any Customer
Avoidance Action, (b) any Claims related to the Intellectual Property, including
but not limited to any Claim or right to sue for damages by reason of past,
present and future infringement of, or otherwise to enforce the Intellectual
Property, (c) any Claim against a vendor, supplier, manufacturer, contractor,
customer or other third party arising out of or related to any contract or
agreement assumed by Purchaser at the Closing, whether by reason of a guaranty,
representation, warranty or indemnity, or otherwise relating to an Acquired
Asset; and (d) any Claim or other right to enforce any Assigned Deposit.
     “Assigned Deposits” has the meaning set forth in Section 4.21.
     “Assumed Employment Agreements” means the following agreements: (a) Key
Employee Retention Agreement, dated May 16, 2008 between Kirk R. Willingham and
ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions; (b) Key Employee Retention
Agreement, dated May 16, 2008 between Krishnan Aghoramurthy and ProxyMed, Inc.,
d/b/a MedAvant Healthcare Solutions; (c) Key Employee Retention Agreement, dated
June 9, 2008 between Kouri T. Andrews and ProxyMed, Inc., d/b/a MedAvant
Healthcare Solutions; (d) Key Employee Retention Agreement, dated May 16, 2008
between Martha D. Burge and ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions;
(e) Key Employee Retention Agreement, dated May 16, 2008 between Robert L. Frye
and ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions; (f) Key Employee
Retention Agreement, dated May 16, 2008 between Stephen A. Godfrey and ProxyMed,
Inc., d/b/a MedAvant Healthcare Solutions; (g) Key Employee Retention Agreement,
dated May 16, 2008 between Angela M. McKenna and ProxyMed, Inc., d/b/a MedAvant
Healthcare Solutions; (h) Key Employee Retention Agreement, dated May 16, 2008
between Eric D. Johnson and ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions;
(i) Key Employee Retention Agreement, dated May 16, 2008 between Karen D. Rocchi
and ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions; (j) Employment
Agreement, dated May 17, 2006 between Eric Arnson and ProxyMed, Inc., d/b/a
MedAvant Healthcare Solutions, as amended May 21, 2008; (k) Employment
Agreement, dated March 29, 2001 between Lonnie W. Hardin and ProxyMed, Inc., as
amended March 8, 2005 and May 22, 2008; (l)

2



--------------------------------------------------------------------------------



 



Employment Agreement, dated May 17, 2006 between Adnane Khalil and ProxyMed,
Inc., d/b/a MedAvant Healthcare Solutions, as amended May 21, 2008;
(m) Employment Agreement, dated May 17, 2006 between Allison Myers and ProxyMed,
Inc., d/b/a MedAvant Healthcare Solutions, as amended July 3, 2008; and
(n) Employment Agreement, dated April 29, 2008 between Peter E. Fleming, III and
ProxyMed, Inc., d/b/a MedAvant Healthcare Solutions; and (o) Employment
Agreement, dated April 27, 2007 between Teresa Stubbs and ProxyMed, Inc., d/b/a
MedAvant Healthcare Solutions, as amended July 3, 2008.
     “Assumed Liabilities” has the meaning set forth in Section 2.3.
     “Assumed Section 365 Contract” has the meaning set forth in Section 6.10.
     “Atlanta Facility” means the Sellers’ Facility located in Atlanta, Georgia.
     “Atlanta TSA” means an Atlanta Transition Services Agreement in form and
substance to be agreed upon by the parties, under which agreement the parties
shall agree that, from the Closing Date to December 31, 2008, Sellers shall
authorize Purchaser to occupy and use the entire Atlanta Facility premises and
utilize all personal property thereat and, in consideration therefor, Purchaser
shall be responsible for the operating costs of the Atlanta Facility during the
period during which the Atlanta TSA is in effect.
     “Auction” means the auction process for the purchase of Acquired Assets
authorized by the Bankruptcy Court and set forth in the Bidding Procedures
Order.
     “Avoidance Actions” means any Claim under sections 502, 510, 541, 544, 545,
547, 548, 549, 550, 551, or 553 of the Bankruptcy Code or under related state or
federal statutes or common law, including fraudulent transfer of conveyance law.
     “Bankruptcy Code” has the meaning set forth in Recital B.
     “Bid Submission Deadline” means the deadline for submission of bids as
established pursuant to the Bidding Procedures Order.
     “Bidding Procedures Motion” means a motion, supporting papers, notices and
form of Bidding Procedures Order, all in form and substance acceptable to
Purchaser in its reasonable discretion, seeking the entry of the Bidding
Procedures Order.
     “Bidding Procedures Order” means an Order of the Bankruptcy Court, in the
form of Exhibit A attached hereto, which shall provide for a Bid Submission
Deadline of no later than 45 days from the Petition Date and for completion of
the Auction within 50 days of the Petition Date, with the final form and
substance of such Order to be acceptable to Purchaser in its sole discretion.
     “Break-Up Fee” has the meaning set forth in Section 9.6(a).
     “Business” has the meaning set forth in Recital A.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Los Angeles, California are authorized or required
by Law to close.
     “Business Records” means all books and records of Sellers (in any form or
medium), Related to the Business, including, without limitation, all financial
statements, financial data, Tax Returns, workpapers from accountants and
auditors, budgets, data processing records, employment, payroll and personnel
records, vendor, supplier and customer records, ledgers, journals, files,
reports, plans, manuals, sales and credit records, studies, surveys, reports,
marketing material, pricing guidelines, customer lists and databases, customer
records, test records, financing records, performance benchmark reports,
customer account histories and profiles, sales training and presentation
materials, customer support materials, support bulletins, computer files and
programs, retrieval programs, operating data and plans, projections, forecasts
and plans.
     “Chapter 11 Case” has the meaning set forth in Recital B.
     “Chapter 11 Expenses” means the costs incurred and expenses paid or payable
by Sellers in connection with the administration of the Chapter 11 Case,
including (a) obligations to pay professionals’ fees and expenses in connection
with the Chapter 11 Case (including fees of attorneys, accountants, investment
bankers, financial advisors and consultants retained by Sellers, the Creditors’
Committee, the pre-Petition lenders, or any other official committee appointed
in the Chapter 11 Case and any compensation for making a substantial
contribution in the Chapter 11 Case) and reimbursement of any expenses incurred
by Sellers prior to the Closing Date in connection therewith (including any
obligations to pay any holdback of any such fees and expenses), (b) fees and
expenses payable to the United States trustee under Section 1930 of Title 28 of
the United States Code, and (c) expenses of members of the Creditors’ Committee.
     “Chapter 11 Plan” means any Chapter 11 plan of reorganization in the
Chapter 11 Case.
     “Claim” means any claim, right, demand, action, cause of action, chose in
action, lawsuit, or judgment of any nature whatsoever, whether known or unknown,
in Law, equity, or otherwise, whether for recovery of money or property, or for
consequential or other damages or other relief, and whether arising by way of
counterclaim or otherwise.
     “Closing” has the meaning set forth in Section 3.1.
     “Closing Date” has the meaning set forth in Section 3.1.
     “COBRA” means Section 4980B of the Code and Section 601 et. seq. of ERISA,
and the proposed or final regulations thereunder.
     “Code” means the Internal Revenue Code of 1986, as amended.

4



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means any agreement to which either of Sellers
is a party and under which any third party owes an obligation to maintain
confidentiality or to refrain from making disclosure regarding the Sellers, the
Intellectual Property or the Business, whether entered into before into after
the filing of the Petition.
     “Consent” means any consent, approval, authorization, waiver, agreement or
license by, or report or notice to, any Person.
     “Contemplated Transactions” has the meaning set forth in Recital C.
     “Creditors’ Committee” means any official committee of unsecured creditors
appointed by the United States trustee in the Chapter 11 Case, as such committee
may be constituted from time to time.
     “Cure Amount” means the amount required to be paid as a cure amount under
Section 365 of the Bankruptcy Code so that Sellers may sell, assume and assign
any Section 365 Contract to Purchaser. Schedule 1.1 sets forth the best estimate
of Purchaser of the Cure Amounts in respect of the Section 365 Contracts (other
than any Cure Amounts excluded from such schedule at the request of Purchaser as
pertaining to a Section 365 Contract as to which Purchaser does not wish to
Sellers to assume and assign to Purchaser) on and as of the date set forth
thereon. For avoidance of doubt, “Cure Amount” shall not include any
pre-Petition Customer Obligations under any Customer Incentive Programs.
     “Customer” means any customer of Seller in the Business.
     “Customer Avoidance Action” means any Avoidance Action against a Customer.
     “Customer Contract” means any contract or agreement of Sellers or its
Affiliates, oral or written, to which either a Customer or an aggregator of
Customers is a party.
     “Customer Incentive Programs Motion” means a motion, supporting papers,
notices and form of Customer Incentive Programs Order, all in form and substance
acceptable to Purchaser in its reasonable discretion, seeking the entry of the
Customer Incentive Programs Order.
     “Customer Incentive Program” has the meaning set forth in the Customer
Incentive Programs Order.
     “Customer Incentive Programs Order” means an Order of the Bankruptcy Court,
in form and substance acceptable to Purchaser in its reasonable discretion,
authorizing the Sellers to honor or pay pre-Petition obligations to Customers
under existing Customer Incentive Programs, in form and substance acceptable to
Purchaser in its reasonable discretion.
     “Deposit” has the meaning set forth in Section 2.6(a).

5



--------------------------------------------------------------------------------



 



     “Designated Purchaser Representatives” has the meaning set forth in
Section 6.6.
     “Development Environments” means any device, programming, documentation,
media and other objects, including compilers, “workbenches,” tools, and
higher-level or “proprietary” languages, used by Sellers for the development,
maintenance and implementation of any Software excluding, however, any third
party software and hardware used by Sellers for such purposes, to the extent
such objects may be necessary for any subsequent maintenance or enhancement of
such Software.
     “DIP Financing Agreement” means a DIP Financing Agreement or other
documents evidencing the DIP facility debtor between Sellers and the Senior
Lender, as referenced in and approved by the Bankruptcy Court in the Chapter 11
Case.
     “Disabling Code” means any known virus, Trojan horse, worm, software lock,
drop dead device or any other limiting routine or instructions that would erase
data or render the Software incapable of being used in accordance with the
documentation therefor or render the Software out of compliance with its
documentation.
     “Effective Date” has the meaning set forth in the preamble to this
Agreement.
     “Effective Time of Employment” has the meaning set forth in Section 7.3(b).
     “End User License Agreements” has the meaning given to it in
Section 4.17(h) of this Agreement.
     “Environmental Laws” means all federal, state and local Laws governing
health and safety, pollution or the protection of the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Agreement” has the meaning set forth in Section 2.6(a).
     “Escrow Holder” has the meaning set forth in Section 2.6(a).
     “Excluded Assets” has the meaning set forth in Section 2.2.
     “Excluded Contract” has the meaning set forth in Section 2.2(c).
     “Excluded Assets” has the meaning set forth in Section 2.2.
     “Excluded Facility” means any Facility other than an Acquired Facility, and
for avoidance of doubt includes the Atlanta Facility, the Florida Facilities and
the Jeffersonville Facility.
     “Facility” means any of the facilities occupied by any of the Sellers in
connection with the Business.

6



--------------------------------------------------------------------------------



 



     “Facilities Lease” means any real property lease or sublease for any
Facility of Sellers, including all amendments and modifications thereto.
     “FICA” means the United States Federal Insurance Contributions Act, as
amended from time to time.
     “Final Order” means an Order of the Bankruptcy Court the operation or
effect of which has not been stayed, reversed or amended, and as to which Order
the time to appeal or to seek review or rehearing has expired and as to which
(i) no appeal or request for review or rehearing was filed, or (ii) if an appeal
or request for review or rehearing was filed, such appeal or request for review
or rehearing is no longer pending.
     “Florida Facilities” means the Facilities of Sellers located in Tampa and
Plantation, Florida.
     “FUTA” means the United States Federal Unemployment Tax Act, as amended
from time to time.
     “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis during the periods involved.
     “General Release” means a general release by Sellers, in the form attached
hereto as Exhibit J, of any Claims against Purchaser or its Affiliates, other
than Claims arising under this Agreement or as otherwise specified therein.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any government authority, agency, department, board, commission or
instrumentality of the United States, any state of the United States or any
political subdivision thereof, and any court, tribunal or arbitrator(s) of
competent jurisdiction, and any self-regulatory organization, and shall include
the Bankruptcy Court.
     “Hazardous Substance” means any hazardous waste, toxic substance, pollutant
or contaminant as those terms are defined in Environmental Laws.
     “Inactive Employee” means an employee who is not actively at work due to
approved leave of absence, short-term disability leave or military leave.
     “Inbound License Agreements” means all agreements granting to Sellers or
any of their Affiliates any right to use, exploit or practice any Intellectual
Property or Licensed Software owned or controlled by Persons other than Sellers
and any of their Affiliates (excluding Shrinkwrap Software).
     “Income Tax” or “Income Taxes” means any franchise Tax and any Tax based on
or measured by gross or net revenues, income or profits (including any and all
fines,

7



--------------------------------------------------------------------------------



 



penalties, interest and additions attributable to or otherwise imposed on or
with respect to any such Tax).
     “Initial Expense Payment” means the non-refundable payment of $100,000 made
by Sellers to Purchaser pursuant to paragraph 6 of the Letter Agreement.
     “Intangible Property” means all intangible personal property of Sellers,
including, without limitation, (i) all goodwill of the Business; (ii) all
Intellectual Property; (iii) all income, royalties or payments due and payable
and all rights of priority and protection of interests in the Intellectual
Property and all legal privileges associated therewith; (iv) all Business
Records; (v) all guaranties, representations, warranties, indemnities, whether
by vendors, suppliers, manufacturers, contractors, Customers or others, and
similar rights, in favor of Sellers to the extent related to any of the Acquired
Assets; (vi) all rights under any geographic distribution agreements between
Sellers and any vendor, supplier, manufacturer or contractor; (vii) all Assigned
Deposits; (viii) all Permits, to the extent such licenses and permits are
assignable under the Bankruptcy Code; (ix) all Assigned Claims; and (x) all
telephone and facsimile numbers and all listings in all telephone books and
directories (in any media) used by Sellers in the conduct of the Business.
     “Intellectual Property” means all of the following as they exist in any
jurisdictions, in each case, to the extent used or held for use by Sellers in
connection with the Business: (i) patents, patent applications and the
inventions, designs and improvements described and claimed therein, patentable
inventions, and other patent rights (including any divisions, continuations,
continuations-in-part, renewals, substitutions or reissues thereof, whether or
not patents are issued on any such applications and whether or not any such
applications are amended modified, withdrawn or refiled) (“Patents”);
(ii) trademarks, service marks, trade dress, trade names, brand names, Internet
domain names, websites or web pages, designs, logos or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration thereof
(“Marks”); (iii) copyrights, including all renewals and extensions thereof,
copyright registrations and applications for registration thereof, and
non-registered copyrights (“Copyrights”); (iv) trade secrets, confidential
business information and other proprietary information including, without
limitation, designs, research and development information, technical
information, specifications, operating and maintenance manuals, methods,
engineering drawings, know-how, data, databases, mask works, discoveries,
inventions, industrial designs and other proprietary rights (whether or not
patentable or subject to copyright, mask work, or trade secret protection)
(“Trade Secrets”); (v) Software; and (vi) all licenses, sublicenses, and other
agreements or permissions related to the property described in clauses (i) to
(v) of this definition.
     “Inventory” means all goods, supplies, materials, stock in trade and other
inventory, wherever located, of Sellers for use or sale in the ordinary course
of business, including but not limited to business forms and marketing
brochures, and packing and packaging materials.

8



--------------------------------------------------------------------------------



 



     “Jeffersonville Facility” means the Facility located in Jeffersonville,
Indiana.
     “Laws” means any (i) statutes, laws, rules, regulations, ordinances, codes
or Orders of any Governmental Authority, (ii) Governmental Approvals, and
(iii) Orders decisions, judgments, and awards of or agreements with any
Governmental Authority.
     “Legal Proceeding” means any complaint, suit, charge, action, Claim,
arbitration, inquiry, investigation or other proceeding (whether at Law or
equity and whether judicial, administrative, regulatory or arbitral) before or
by any Governmental Authority.
     “Letter Agreement” means the letter agreement dated June 18, 2008 between
Sellers and Purchaser, as amended and related term sheet dated June 14, 2008.
     “Liability” means any debt, liability, commitment, guaranty, warranty or
obligation of any kind, character or nature whatsoever, whether known or
unknown, secured or unsecured, conditional or unconditional, liquidated or
unliquidated, choate or inchoate, accrued, fixed, absolute, potential,
contingent or otherwise, and whether due or to become due.
     “Licensed Software” has the meaning given to it in Section 4.17(f) of this
Agreement.
     “Lien” means any mortgage, pledge, lien (statutory or otherwise), charge,
equity, encumbrance, right of way, covenant, right of first refusal, defect in
title, security interest, hypothecation, conditional sale or other title
retention agreement, assessment, easement, encroachment, Consent, Claim, option,
reservation, restriction, condemnation proceeding, burden or conflict of any
kind.
     “Material Adverse Change” means any Legal Proceeding, event, occurrence,
fact, condition, change or effect that (individually or together with any other
events, facts, conditions, changes or effects) has, or would reasonably be
expected to have, a material adverse effect on (a) the value, transferability or
condition of the Acquired Assets, (b) the amount of the Assumed Liabilities, or
(c) the consolidated financial condition or results of operations of the
Business, taken as a whole, other than the filing of the Petitions, but excludes
any effect: (i) affecting companies in its industry or its markets generally;
(ii) that is cured before the date of any termination of this Agreement by the
Purchaser; or (iii) by reason of the identity of the Purchaser or communications
by the Purchaser or any of their Affiliates of its plans or intentions regarding
the operation of the Business.
     “Material Breach” means, with respect to a party to this Agreement, (a) any
breach by such party of a representation or warranty contained in this Agreement
that is qualified as to materiality or a material breach of any representation
and warranty that is not so qualified, which breach is not capable of being
cured or, if capable of being cured, is not cured within five (5) days after
written notice of such breach is given by another party to this Agreement to
such party or (b) any breach by such party of the covenants or agreements set
forth in this Agreement, which breach is not capable of being cured or, if

9



--------------------------------------------------------------------------------



 



capable of being cured, is not cured within three (3) days after written notice
of such breach is given by another party to such party.
     “Non-Customer Contract” means any contract or agreement of Sellers or its
Affiliates, oral or written, Related to the Business (other than a Customer
Contract).
     “Offer Employee” has the meaning set forth in Section 7.3(b).
     “Order” means any order, injunction, writ, decree, adjudication,
determination or ruling by a Governmental Authority.
     “Outside Date” means September 22, 2008 or, if Purchaser by written notice
to Sellers given on or before September 15 expressly designates a later date
(not later than October 15, 2008), such later date.
     “Owned Software” has the meaning set forth in Section 4.17(f).
     “Parent” has the meaning set forth in the preamble to this Agreement.
     “Party” means, with respect to this Agreement, either Sellers or Purchaser
and Sellers and Purchaser are the “parties” to this Agreement, as the context
may require.
     “Permit” means any license, certificate of occupancy, franchise, permit,
exemption, Consent, right, or Order by, or required registration with, any
Governmental Authority.
     “Permitted Lien” means (i) any easement, encroachment or similar
reservation, restriction or burden or other Lien that would not individually or
in the aggregate adversely affect the use or enjoyment of the Acquired Assets by
Purchaser and (ii) any Lien that Purchaser agrees in writing to accept.
     “Person” means any natural person, firm, partnership, association,
corporation, limited liability company, joint venture, trust, unincorporated
organization, business trust, Governmental Authority, official and unofficial
committees in the Chapter 11 Case or any other entity.
     “Personal Property Lease” means any equipment, personal property or
intangible property lease, sublease, rental agreement, license, contract or
similar arrangement to which Sellers is a party.
     “Petition” has the meaning set forth in Recital B.
     “Petition Date” means the date on which the Petitions are filed in the
Bankruptcy Court, commencing the Chapter 11 Case.
     “PMTS” has the meaning set forth in the preamble to this Agreement.

10



--------------------------------------------------------------------------------



 



     “Pre-Closing Tax Period” means any Tax period (or any portion thereof)
ending on or before the Closing Date.
     “Purchase Price” has the meaning set forth in Section 2.5(a).
     “Purchaser” has the meaning set forth in the preamble to this Agreement.
     “Related to the Business” means required for, arising out of, or used in
connection with the Business as conducted by Sellers before the Closing Date.
     “Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.
     “Sale Hearing” means the hearing of the Bankruptcy Court to approve the
Sale Motion and the Contemplated Transactions.
     “Sale Motion” means a motion, supporting papers, notices and form of Sale
Order, all in form and substance acceptable to Purchaser in its reasonable
discretion, seeking the entry of the Sale Order.
     “Sale Order” means an Order of the Bankruptcy Court, in the form attached
hereto as Exhibit B, approving the sale of the Acquired Assets, assumption of
the Assumed Liabilities, and assignment of all Assumed Section 365 Contracts
free and clear of any Liens (except for Permitted Liens and any Assumed
Liabilities under this Agreement) and finding that Purchaser is a “good faith
purchaser” for purposes of Section 363(m) of the Bankruptcy Code, with the final
form and substance of such Order to be acceptable to Purchaser in its sole
discretion.
     “Scheduled Section 365 Contract” has the meaning set forth in
Section 6.10(b).
     “Section 365 Contract” means any executory contract or unexpired lease of
any of Sellers.
     “Sellers” has the meaning set forth in the preamble to this Agreement.
     “Sellers’ Benefit Plan” or “Sellers’ Benefit Plans” means any plan,
program, arrangement, agreement or commitment which is an employment, consulting
or deferred compensation agreement, or an executive compensation, incentive
bonus or other bonus, employee pension, profit-sharing, savings, retirement,
stock option or other equity-based compensation, severance pay, life, medical,
dental, death benefit, disability or accident insurance plan, vacation, Code
Section 125 “cafeteria” or “flexible benefit” plan or other employee benefit
plan, program, arrangement, agreement or commitment, including, without
limitation, any “employee benefit plan” as defined in Section 3(3) of ERISA or
any “employee welfare benefit plan” as defined in Section 3(1) of ERISA.
     “Sellers’ Copyrights” has the meaning given to it in Section 4.17(d) of
this Agreement.

11



--------------------------------------------------------------------------------



 



     “Sellers’ Financial Statements” has the meaning given in Section 4.6.
     “Sellers’ Marks” has the meaning given to it in Section 4.17(b) of this
Agreement.
     “Sellers’ Patents“ has the meaning given to it in Section 4.17(e) of this
Agreement.
     “Sellers’ Representatives” has the meaning set forth in Section 7.2(b).
     “Sellers’ Required Approvals” has the meaning set forth in Section 4.4.
     “Sellers’ Trade Secrets” has the meaning given to it in Section 4.17(e) of
this Agreement.
     “Senior Lender” means Laurus Master Fund, Ltd. and its Affiliates,
successors and assigns.
     “Shrinkwrap Software” means off-the-shelf desktop applications available on
reasonable terms through commercial distributors or in consumer retail stores
for a license fee of no more than $5,000 per licensed user.
     “Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, and (d) all documentation, including
user manuals and training documentation, relating to any of the foregoing, in
each case developed by or for, or licensed or made available to, Sellers and
Related to the Business.
     “Straddle Period” has the meaning set forth in Section 7.7(a).
     “Straddle Period Taxes” has the meaning set forth in Section 7.7(b).
     “Subsidiary” of any Person means any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or other similar governing
body of such corporation or other organization is directly or indirectly owned
or controlled by such Person or by any one or more of its Subsidiaries, or by
such Person and one or more of its Subsidiaries.
     “Systems” has the meaning given to it in Section 4.17(m) of this Agreement.
     “Tangible Personal Property” means all tangible personal property of
Sellers, including furniture, fixtures, furnishings, equipment, machinery, motor
vehicles, tools, computers, computer hardware, photocopiers, facsimile machines
and other business equipment and devices (including data processing hardware and
related

12



--------------------------------------------------------------------------------



 



telecommunications equipment, media, and tools), tools, racking, molds, forms,
dies and tooling and miscellaneous items, other than any tangible personal
property held by Sellers subject to a Personal Property Lease unless such
Personal Property Lease is an Assumed Section 365 Contract.
     “Tax” or “Taxes” means all taxes of any kind, charges, fees, customs,
duties, imposts, levies, or other assessments, including all net income, gross
receipts, ad valorem, value added, transfer, gains, franchise, profits,
inventory, net worth, capital stock, asset, sales, use, license, estimated,
withholding, payroll, transaction, capital, employment, social security, workers
compensation, unemployment, excise, severance, stamp, occupation, and property
taxes, together with any interest and any penalties, additions to tax, or
additional amounts, imposed by any taxing authority (domestic or foreign) and
shall include any transferee Liability in respect of Taxes.
     “Tax Returns” means all federal, state, local and foreign tax returns,
declarations, statements, reports, schedules, forms, estimates and information
returns and any amended Tax Returns relating to Taxes.
     “To the Knowledge” of a Person means to the Person’s best knowledge after
due inquiry.
     “Trade Receivables” has the meaning set forth in Section 2.2(b).
     “Transaction Expenses” means all fees, charges, disbursements and expenses,
paid out-of-pocket to third parties, and whether incurred before or after the
Effective Date, including fees, expenses and costs of legal counsel,
accountants, financial advisors, consultants, agents and other representatives,
incurred in connection with the Contemplated Transactions, including (i) the
negotiation of the Letter Agreement; (ii) business, financial and legal due
diligence investigation; (iii) consideration, preparation and negotiation of the
terms of the Contemplated Transactions, including this Agreement and related
financing documentation, and the negotiation, execution and delivery of any
documentation and any amendments thereto related to the Contemplated
Transactions and the financing of the Contemplated Transactions; (iv) actions
and proceedings in or related to the Chapter 11 Case; and (v) the consummation
of the Contemplated Transactions and the definitive documentation.
     “Transfer Taxes” means all personal property transfer, documentary, sales,
use, registration, value-added, stamp, deed and other similar Taxes (including
interest, penalties and additions to Tax) incurred in connection with the
Contemplated Transactions.
     “Transitioned Employee” has the meaning set forth in Section 7.3(b).
     “Utilities” has the meaning set forth in Section 2.9.
     “WARN Act” has the meaning set forth in Section 4.18(d).

13



--------------------------------------------------------------------------------



 



     Section 1.2 General Principles of Construction. Unless otherwise specified,
references herein to Articles, Sections, Exhibits and Schedules refer to the
Articles, Sections, Exhibits and Schedules to this Agreement. The words
“hereof,” “herein” and “hereunder,” and words of like import, refer to this
Agreement as a whole and not to any particular Article or Section of this
Agreement. References to this Agreement herein shall, unless the context
otherwise requires, include the Exhibits and Schedules hereto. The words
“without limitation” shall be deemed to follow any use of the word “include” or
“including” herein.
     Section 1.3 Variations in Pronouns. All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the context
may require.
     Section 1.4 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
ARTICLE II
PURCHASE AND SALE OF ASSETS
     Section 2.1 Purchase and Sale of Acquired Assets. On the terms and subject
to the conditions set forth in this Agreement, at the Closing, Sellers shall
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase and accept from Sellers, all of Sellers’ right, title and interest in
and to the assets of Sellers Related to the Business as set forth below (except
for the Excluded Assets set forth in Section 2.2), wherever located, whether
tangible or intangible, real, personal or mixed, as the same shall exist at the
Closing (such right, title and interest in and to all such assets being
collectively referred to herein as the “Acquired Assets”), free and clear of all
Liens, other than Permitted Liens. The Acquired Assets shall include all
Sellers’ right, title and interest in and to the assets described in clauses (a)
through (i) below (but shall specifically exclude the Excluded Assets):
     (a) The Facilities described on Schedule 2.1(a), subject to the Facilities
Leases for such Facilities becoming Assumed Section 365 Contracts pursuant to
Section 6.10, and any real property improvements located thereat (the “Acquired
Facilities”);
     (b) All Tangible Personal Property Related to the Business, including but
not limited to those items described on Schedule 2.1(b);
     (c) all Inventory Related to the Business; and
     (d) the Intangible Property;
     (e) the Facilities Leases for the Acquired Facilities described on Schedule
2.1(e), subject in the case of any Facilities Leases that are Section 365
Contracts to such Facilities Leases becoming Assumed Section 365 Contracts
pursuant to Section 6.10 (such Facilities Leases, the “Acquired Facilities
Leases”);

14



--------------------------------------------------------------------------------



 



     (f) the Personal Property Leases described on Schedule 2.1(f), subject in
the case of any Personal Property Leases that are Section 365 Contracts to such
Personal Property Leases becoming Assumed Section 365 Contracts pursuant to
Section 6.10 (such Personal Property Leases, the “Acquired Personal Property
Leases”);
     (g) all Customer Contracts (other than any Customer Contracts that are
Section 365 Contracts rejected by Sellers), subject in the case of any Customer
Contracts that are Section 365 Contracts to such Customer Contracts becoming
Assumed Section 365 Contracts pursuant to Section 6.10;
     (h) all Non-Customer Contracts (other than the Acquired Facilities Leases
and Acquired Personal Property Leases) either described on Schedule 2.1(h) or
constituting Confidentiality Agreements, subject in the case of any such
Non-Customer Contracts that are Section 365 Contracts to such Non-Customer
Contracts becoming Assumed Section 365 Contracts pursuant to Section 6.10; and
     (i) all accounts receivable Related to the Business, whenever arising,
including recoverable deposits by customers of the Business and all rights to
rebates and discounts payable by manufacturers, vendors, suppliers, contractors
or others in connection with the Business (collectively, the “Trade
Receivables”).
     Section 2.2 Excluded Assets. The following assets, properties and rights of
Sellers (the “Excluded Assets”) are not included in the Acquired Assets and
shall be retained by Sellers and shall not be acquired by Purchaser pursuant to
this Agreement:
     (a) Except for any Assigned Deposits, any cash on hand or on deposit in
accounts of Sellers at banks or other financial institutions, including but not
limited to any amount due to Sellers pursuant to that certain Escrow Agreement
made and entered into as of January 31, 2008 by and among CCB Acquisition, LLC,
a Delaware limited liability company, Parent, and SunTrust Bank, a Georgia
banking corporation;
     (b) the Excluded Facilities;
     (c) the Facilities Leases for any of the Excluded Facilities, any contract
or agreement not described on Schedule 2.1(f) or Schedule 2.1(h), and any
contract or lease or with respect to which Purchaser does not assume all
Liabilities that arise on or after the Closing Date in accordance with the Sale
Order (an “Excluded Contract”);
     (d) any assets of any of Sellers’ Benefit Plans, and any rights under any
of the Sellers’ Benefits Plans or any contract, agreement or arrangement between
any employee or consultant and Sellers;

15



--------------------------------------------------------------------------------



 



     (e) except for any Assigned Claims, all Claims of Sellers as of the Closing
Date, including but not limited to (i) any such Claims arising under this
Agreement, (ii) any such Claims against any Governmental Authority for refund or
credit of any type with respect to the Sellers’ Taxes for the Pre-Closing Tax
Period or Income Taxes of the Sellers for any period, (ii) any such Claims
against any Person related exclusively to any Excluded Liabilities or Excluded
Assets, including any insurance Claims, (iii) any Avoidance Actions (other than
Customer Avoidance Actions, which for avoidance of doubt, shall be included
among the Assigned Claims), (iv) any commercial tort Claims, and (v) any Claims
against the directors or officers of Sellers; and
     (f) any other asset, property, right, contract or Claim not described in
Section 2.1.
     Section 2.3 Assumed Liabilities. Purchaser shall assume no Liabilities of
any of the Sellers except as set forth in this Section 2.3. On the terms and
subject to the conditions set forth in this Agreement, effective as of the
Closing and from and after the Closing, Purchaser shall assume from Sellers and
thereafter pay, perform and discharge when due, the following, and only the
following, Liabilities of the Sellers (the “Assumed Liabilities”):
     (a) all obligations of the Sellers under any Assumed Section 365 Contracts
(including but not limited to the Assumed Employment Agreements) or any other
Contracts expressly assumed by Purchaser in writing at the Closing which, by the
terms thereof, first arise after the Closing Date;
     (b) all Liabilities for Cure Amounts, to the extent such Cure Amounts are
the responsibility of Purchaser under Section 2.8;
     (c) all Liabilities for accrued vacation pay of the Transitioned Employees
as of the Closing Date to the extent set forth in
Schedule 4.18(a);
     (d) all Liabilities for the provision of the other accrued employee
benefits of the Transitioned Employees as of the Closing Date, to the extent set
forth in Schedule 4.18(a); and
     (e) all Liabilities for severance, in the amount specified on Schedule
4.18(a), owed by Sellers to any individual (i) who is identified on such
schedule, (ii) who continues to be an employee of Sellers up to the Closing
Date, (iii) who is not included on the list of employees delivered by Purchaser
in accordance with Section 7.3(b), and (iv) whose employment with Sellers is
terminated by Sellers as of the Closing Date.
     Section 2.4 Excluded Liabilities. Notwithstanding anything to the contrary
contained herein, Purchaser shall not assume, or in any way be liable or
responsible for, any Liabilities of any of the Sellers except for the Assumed
Liabilities (collectively,

16



--------------------------------------------------------------------------------



 



“Excluded Liabilities”). Without limiting the generality of the foregoing,
Purchaser shall not assume the following:
     (a) any Liability of Sellers or their Affiliates for Taxes accrued for,
applicable to or arising from any period on or prior to the Closing Date or
Income Taxes accrued for, applicable to, or arising from any period;
     (b) any Liability of Sellers or their Affiliates pursuant to Environmental
Laws based upon or arising from events, conditions or circumstances occurring or
existing on or prior to the Closing Date;
     (c) except as otherwise expressly provided in this Agreement, any Liability
of Sellers or their Affiliates in respect of Sellers’ Benefit Plans, consulting,
severance, change in control or similar agreements;
     (d) any Chapter 11 Expenses or Transaction Expenses of Sellers or their
Affiliates;
     (e) any Liabilities of Sellers or their Affiliates to any of their
directors, officers, employees, agents or Affiliates (except as expressly
included in Assumed Liabilities);
     (f) any Liabilities of Sellers or their Affiliates (x) to financial
institutions or other Persons for borrowed money (whether under the DIP
Financing Agreement or otherwise), for any interest rate or currency swap,
collar, floor or similar arrangement or for any commodity swap or futures or
forward contract, or (y) with respect to indebtedness or obligations of others
which Sellers has directly or indirectly guaranteed;
     (g) any Liabilities of Sellers or their Affiliates not Related to the
Business or the Acquired Assets or, except as otherwise expressly provided in
this Agreement, any Liabilities of Sellers or their Affiliates that are Related
to the Business but arise on or before the Closing;
     (h) any Liabilities of Sellers or their Affiliates for broker’s
commissions, fees or other compensation arising out of this Agreement or the
Contemplated Transactions;
     (i) any Liabilities of Sellers or their Affiliates relating to the Excluded
Assets;
     (j) any Liabilities of Sellers or their Affiliates relating to Claims by
Customers, regardless of when the Claims are brought and whether arising out of
indemnity, warranty, contract or tort, relating to services rendered by or on
behalf of Sellers or their Affiliates prior to the Closing Date; and

17



--------------------------------------------------------------------------------



 



     (k) any Liabilities of Sellers expressly identified in Section 7.3(d) or
other provision of this Agreement as not the responsibility of Purchaser.
     Section 2.5 Purchase Price.
     (a) The aggregate amount to be paid for the Acquired Assets shall be cash
in an amount equal to the sum of $11,000,000 (the “Purchase Price”).
     (b) Except as set forth in Section 2.6 and Section 2.7, the Purchase Price
shall be paid in full on the Closing Date.
     Section 2.6 Deposit Escrow.
     (a) Upon execution of this Agreement, Purchaser will deposit $500,000 (the
“Deposit”) with a third party escrow holder (the “Escrow Holder”), who will hold
the funds in a segregated, interest-bearing escrow account designated to receive
the Deposit pursuant to an escrow agreement executed by the parties (the “Escrow
Agreement”). The Escrow Agreement shall be consistent with the terms and
conditions of this Agreement. Interest accrued on the Deposit shall belong and
be paid to the party to whom the Deposit is disbursed.
     (b) The Deposit shall be held by the Escrow Holder until the earlier of the
Closing or the Termination Date. At the Closing, the Deposit and any accrued
interest thereon shall be disbursed to Sellers for application against the
Purchase Price. In the event of a termination of this Agreement, the Deposit and
any accrued interest thereon shall be immediately disbursed in accordance with
Section 2.7 hereof. Purchaser and Sellers shall equally share all fees and costs
of the Escrow Holder.
     Section 2.7 Disbursement of Deposit on Termination. Upon termination of
this Agreement:
     (a) Purchaser shall be entitled to a refund of the Deposit, together with
any interest earned on such sum, if this Agreement is terminated (i) in
accordance with Section 9.1, unless, in connection with such termination, the
parties otherwise expressly agree in writing; (ii) in accordance with
Section 9.3(b), unless the relevant condition precedent to the obligation of
Sellers that has not been satisfied or waived or that has become impossible to
satisfy is specified in Section 8.2(a) or Section 8.2(d), (iii) in accordance
with Section 9.2 or Section 9.4(i), unless the event giving rise to the right of
termination specified therein shall have been caused primarily by a Material
Breach by Purchaser; or (iv) in accordance with Section 9.4(a), Section 9.4(b),
Section 9.4(c), Section 9.4(d), Section 9.4(e), Section 9.4(f), or
Section 9.4(g), or Section 9.4(h).
     (b) Sellers shall be entitled to receive the Deposit, together with any
interest earned on such sum, as liquidated damages, if this Agreement is

18



--------------------------------------------------------------------------------



 



terminated (i) in accordance with Section 9.1, if in connection with such
termination the parties agree in writing that Sellers are entitled to the
Deposit, (ii) in accordance with Section 9.3(a), (iii) in accordance with
Section 9.3(b), if the relevant condition precedent to the obligation of Sellers
that has not been satisfied or waived or that has become impossible to satisfy
is specified in Section 8.2(a) or Section 8.2(d), or (iii) in accordance with
Section 9.2 or Section 9.4(i), if the event giving rise to the right of
termination specified therein shall have been caused primarily by a Material
Breach by Purchaser.
     (c) The parties shall instruct the Escrow Holder in writing to disburse the
Deposit, together with any interest earned on such sum, to the party entitled
thereto under this Section 2.7, in immediately available funds by wire transfer
to an account designated in writing by such party.
     Section 2.8 Payment of Cure Amounts. All Cure Amounts under Assumed
Section 365 Contracts, up to an aggregate amount of $500,000, shall be the
responsibility of the Sellers. Upon payment by the Sellers of an aggregate of
$500,000 of Cure Amounts under Assumed Section 365 Contracts, Purchaser
thereafter shall be responsible for all Cure Amounts under Assumed Section 365
Contracts in excess of such aggregate $500,000 of Cure Amounts. Cure Amounts
under any Assumed Section 365 Contract shall be paid by the responsible party
promptly to the parties to whom and pursuant to the terms by which the
Bankruptcy Court directs such payments to be made.
     Section 2.9 Apportionment. At or about the Closing Date, the Sellers and
Purchaser shall (i) make mutually satisfactory arrangements with respect to, or
take readings or other measurements of, gas, water, electricity and other
utilities (the “Utilities”); (ii) mutually determine all charges, fees or other
expenses arising out of or relating to any Assumed Section 365 Contract, other
than Cure Amounts, which accrued but were not paid by Sellers during or in
respect of any period prior to Closing or which were paid by the Sellers in
respect of any period following the Closing, other than any such charges, fees
or expenses that are (a) the subject of the Atlanta TSA or (b) under express
provision of this Agreement or other agreement or instrument related hereto,
expressly provided to be paid or borne by Purchaser or Sellers (the
“Apportionable Operating Expenses”). Responsibility for the Utilities and
Apportionable Operating Expenses are to be apportioned equitably as of the
Closing Date.
     Section 2.10 Allocation of Purchase Price.
     (a) Within 90 days after the Closing, Purchaser shall prepare and deliver
to Sellers a schedule (an “Allocation Schedule”) allocating the sum of the
Purchase Price and the Assumed Liabilities among the Acquired Assets, in such
amounts reasonably determined by Purchaser to be consistent with Section 1060 of
the Code, and the regulations thereunder.
     (b) Sellers shall have a period of ten (10) Business Days after the
delivery of the Allocation Schedule to deliver to Purchaser a written notice of

19



--------------------------------------------------------------------------------



 



objection thereto. Unless Sellers timely object, the Allocation Schedule shall
be binding on the parties without further adjustment, absent manifest error.
     (c) If Sellers shall deliver a written notice of objection regarding the
Allocation Schedule as described in Section 2.10(b), Purchaser and Sellers shall
negotiate in good faith and use all commercially reasonable efforts to resolve
such dispute. If the parties fail to agree within fifteen (15) days after the
delivery of such notice, then the disputed items shall be resolved by an
independent firm of public accountants selected by the independent auditors of
Sellers and Purchaser (the “Arbitrating Accountants”). The determination of the
Arbitrating Accountants shall be final and binding on the parties. The
Arbitrating Accountants shall resolve the dispute within thirty (30) days after
the item has been referred to them. The costs, fees and expenses of the
Arbitrating Accountants shall be borne equally by Purchaser and Sellers.
     (d) For all Tax and other purposes, Purchaser and Sellers agree to report
the Contemplated Transactions in a manner consistent with the terms of this
Agreement, and that neither of them will take any position inconsistent
therewith in any Tax Return.
     (e) The Allocation Schedule shall not be binding for any purpose on the
Senior Lender.
ARTICLE III
THE CLOSING
     Section 3.1 Closing. The closing of the Contemplated Transactions (the
“Closing”) shall take place at the offices of Pachulski Stang Ziehl Young &
Jones LLP, 10100 Santa Monica Boulevard, Eleventh Floor, Los Angeles, California
90067 at 10:00 a.m. Pacific time, which shall be the Business Day after the
conditions set forth in Article VIII shall have been satisfied or waived in
writing or at such other time, date and place as shall be fixed by agreement
between the parties, but not later than the 5:00 p.m. Pacific time on the
Outside Date (the date of the Closing being herein referred to as the “Closing
Date”).
     Section 3.2 Sellers’ Deliveries at Closing. At the Closing, Sellers shall
deliver, or cause to be delivered, to Purchaser the following items all in form
and substance satisfactory to Purchaser in its sole discretion:
     (a) the certificate contemplated by Section 8.3(a), dated the Closing Date;
     (b) all documents, certificates and agreements necessary to transfer to
Purchaser good and marketable title to the Acquired Assets in accordance with
this Agreement, free and clear of all Liens thereon other than Permitted Liens,
including:

20



--------------------------------------------------------------------------------



 



     (i) an Assignment and Assumption of Real Property Lease, in the form
attached hereto as Exhibit C, duly executed by Sellers, with respect to each of
the Acquired Facilities Leases, together with any necessary transfer
declarations or other filings (and in recordable form if required by Purchaser);
     (ii) an Assignment and Assumption of Section 365 Contracts, in the form
attached hereto as Exhibit D, duly executed by Sellers;
     (iii) a Bill of Sale, in the form attached hereto as Exhibit E, duly
executed by Sellers;
     (iv) an Assignment of Trademarks, in the form attached hereto as Exhibit F,
duly executed by Sellers;
     (v) an Assignment of Copyrights, in the form attached hereto as Exhibit G,
duly executed by Sellers; and
     (vi) an Assignment and Acceptance of Intangible Property, in the form
attached hereto as Exhibit H, duly executed by Sellers.
     (c) copies of resolutions of the boards of directors of Sellers,
authorizing the execution, delivery and performance hereof by Sellers, certified
by authorized officers and dated the Closing Date;
     (d) a copy of a certificate of the Secretary of State of the State of
Florida certifying that Parent is in good standing under the Law of the State of
Florida and a copy of a certificate of the Secretary of State of the State of
Delaware certifying that PMTS is in good standing under the Law of the State of
Delaware;
     (e) certified copies of all Orders of the Bankruptcy Court pertaining to
the Contemplated Transactions, including the Bidding Procedures Order and the
Sale Order (which are Final Orders), evidence of the entry of all such Orders on
the docket of the Chapter 11 Case and of the absence on the docket of any
pending appeal or motion for rehearing or reconsideration;
     (f) a copy of all Sellers’ Required Approvals;
     (g) any and all real property Transfer Tax returns and other similar
filings required by Law in connection with the Contemplated Transactions hereby
and relating to the Facilities, any part thereof or ownership interest therein,
all duly and properly executed and acknowledged by Sellers or an Order from the
Bankruptcy Court exempting Sellers and Purchaser from filing such returns and
making such filings;
     (h) the Atlanta TSA, duly executed by Sellers;

21



--------------------------------------------------------------------------------



 



     (i) the General Release in the form attached hereto as Exhibit J, duly
executed by Sellers; and
     (j) an affidavit of an officer of Sellers, sworn to under penalty of
perjury, setting forth Sellers’ name, address and Federal tax identification
number and stating that Sellers is not a “foreign person” within the meaning of
Section 1445 of the Code. If, on or before the Closing Date, Purchaser shall not
have received such affidavit, Purchaser may withhold from the cash payments to
Sellers at Closing such sums as are required to be withheld therefrom under
Section 1445 of the Code.
     Section 3.3 Purchaser’s Deliveries at Closing. At the Closing, Purchaser
shall deliver, or cause to be delivered, to Sellers the following:
     (a) by wire transfer of immediately available funds to an account
designated by Sellers no later than one (1) Business Day before the Closing
Date, payment of the Purchase Price, less the Deposit;
     (b) the certificate contemplated by Section 8.2(a), dated the Closing Date;
     (c) an Assignment and Assumption of Real Property Lease, in the form
attached hereto as Exhibit C, duly executed by Purchaser;
     (d) an Assignment and Assumption of Section 365 Contracts, in the form
attached hereto as Exhibit D, duly executed by Purchaser;
     (e) a Bill of Sale, in the form attached hereto as Exhibit E, duly executed
by Purchaser;
     (f) an Assignment of Trademarks, in the form attached hereto as Exhibit F,
duly executed by Purchaser;
     (g) an Assignment of Copyrights, in the form attached hereto as Exhibit G,
duly executed by Purchaser;
     (h) an Assignment and Acceptance of Intangible Property, in the form
attached hereto as Exhibit H, duly executed by Purchaser;
     (i) the Assumption Agreement, in the form attached hereto as Exhibit I,
duly executed by Purchaser;
     (j) the General Release, in the form attached hereto as Exhibit J, duly
executed by Purchaser;
     (k) the Atlanta TSA, duly executed by Purchaser;

22



--------------------------------------------------------------------------------



 



     (l) a copy of any resolutions evidencing corporate action by Purchaser,
authorizing the execution, delivery and performance hereof by Purchaser,
certified by an authorized officer of Purchaser and dated as of the Closing
Date; and
     (m) a copy of a certificate of the Secretary of State of the State of
Delaware certifying that Purchaser is in good standing under the Law of the
State of Delaware.
     Section 3.4 Required Documents. All documents to be delivered by Sellers or
to be entered into by Sellers and Purchaser necessary to carry out the
Contemplated Transactions or contemplated by the terms of this Agreement shall
be reasonably satisfactory in form and substance to Purchaser and counsel to
Purchaser and all documents to be delivered by Purchaser necessary to carry out
the Contemplated Transactions or to be entered into by Sellers and Purchaser
necessary to carry out the Contemplated Transactions shall be reasonably
satisfactory in form and substance to Sellers and counsel to Sellers.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Each of the Sellers represents and warrants to Purchaser as follows:
     Section 4.1 Organization. Each of the Sellers is duly incorporated, validly
existing and in good standing under the Laws of its respective state of
incorporation and has the corporate power and authority to own, use and operate
its properties and to carry on business as it is now being conducted. Each of
the Sellers is duly qualified as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of its properties owned
or held under lease or the nature of its activities makes such qualification
necessary.
     Section 4.2 Charter Documents and Corporate Records; No Investments.
     (a) Each of the Sellers has delivered to Purchaser true and complete copies
of its certificate of incorporation and bylaws, in each case as in effect on the
Effective Date. The minute books of each of the Sellers have been made available
to Purchaser for its inspection and are accurate in all material respects.
     (b) None of the Sellers has any Subsidiaries or owns any capital stock or
other proprietary interest, directly or indirectly, in any Person.
     Section 4.3 Power and Authority. Each of the Sellers has the corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by each of the Sellers and the consummation by each of the Sellers of the
Contemplated Transactions has been duly authorized by all requisite corporate
action. Subject to the entry and effectiveness of the Bidding Procedures Order
and the Sale Order, this Agreement has

23



--------------------------------------------------------------------------------



 



been duly and validly executed and delivered by each of the Sellers and
(assuming this Agreement constitutes a valid and binding agreement of Purchaser)
constitutes a valid and binding agreement of each of the Sellers, enforceable
against each of the Sellers in accordance with its terms, except as to the
effect, if any, of (i) applicable bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting the rights of creditors
generally and (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies. Assuming the entry and effectiveness of the
Sale Order, neither the entering into of this Agreement nor the consummation of
any of the Contemplated Transactions or performance of any obligations provided
for herein requires the affirmative vote, Consent or approval of or by holders
of any class or series of shares of the capital stock of any of the Sellers (or
securities convertible into or exchangeable for shares of any of the Sellers’
capital stock) or debt of any of the Sellers. Subject to the entry and
effectiveness of the Sale Order, each of the Sellers has all requisite power to
transfer to Purchaser good and marketable title to the Acquired Assets free and
clear of all Liens other than Permitted Liens.
     Section 4.4 Consents and Approvals. No Consent by, or declaration, filing
or registration with, any Governmental Authority or any other Person is required
to be made or obtained by any of the Sellers in connection with the execution,
delivery and performance of this Agreement by each of the Sellers and the
consummation of the Contemplated Transactions, except for (a) Consents by, or
declarations or filings with, the Bankruptcy Court and (b) Consents,
declarations, filings, registrations or rulings identified in Schedule 4.4 and
except where the failure to obtain such Consents , declarations, filings,
registrations or rulings would not create a Material Adverse Change. The items
referred to in clauses (a) and (b) of this Section 4.4 are hereinafter referred
to as the “Sellers’ Required Approvals.”
     Section 4.5 No Conflicts. Except for the Sellers’ Required Approvals,
neither the execution, delivery or performance of this Agreement by any of the
Sellers, nor the consummation by any of the Sellers of the Contemplated
Transactions, nor compliance by any the Sellers with any of the provisions
hereof, will (a) conflict with or result in any breach of any provisions of the
certificate of incorporation or by-laws of any of the Sellers, (b) result in a
violation or breach of, or constitute (with or without notice or lapse of time)
a default (or give rise to any right of termination, cancellation, vesting,
payment, exercise, acceleration, suspension or revocation) under, any of the
terms, conditions or provisions of, any note, bond, mortgage, deed of trust,
security interest, indenture, lease, license, contract or agreement to which any
of the Sellers is a party or by which any of the Sellers’ properties or assets
may be bound or affected, which violation, breach or default would have a
material adverse effect on the ability of any of the Sellers to perform its
obligations hereunder or to consummate the Contemplated Transactions, (c)
violate any Order or Law applicable to the Sellers or to the Sellers’ properties
or assets, (d) result in the creation or imposition of any Lien (other than a
Permitted Lien) on any asset of the Sellers, or (e) cause the suspension or
revocation of any Permit.
     Section 4.6 Financial Statements. Schedule 4.6 contains a true, correct and
complete copy of (a) the unaudited consolidated balance sheet of Parent as at
May 31,

24



--------------------------------------------------------------------------------



 



2008, and the related unaudited consolidated statements of income, changes in
stockholders’ equity, and cash flow for the five months then ended, and (b) a
consolidated balance sheet of Parent as at December 31, 2007 (including the
notes thereto), and the related consolidated statement of income, changes in
stockholders equity, and cash flow for the fiscal year then ended, together with
the report thereon of UHY LLP, independent certified public accountants (the
“Sellers’ Financial Statements”). The Sellers Financial Statements have been
prepared in a consistent manner and fairly and accurately present the financial
condition and the results of operations, changes in stockholders’ equity, and
cash flow of the as at the respective dates of and for the periods referred to
in the Sellers’ Financial Statements, all in accordance with GAAP, subject, in
the case of interim financial statements to normal recurring year-end
adjustments and the absence of notes.
     Section 4.7 Absence of the Material Adverse Change; Absence of Undisclosed
Liabilities.
     (a) Since May 31, 2008, there has been no Material Adverse Change, other
than the filing of the Chapter 11 Case.
     (b) None of the Sellers has incurred any Liability, secured or unsecured,
whether absolute, accrued, contingent or otherwise and whether due or to become
due, other than as specifically set forth on the Sellers Financial Statements.
Since May 31, 2008, none of the Sellers has incurred any such Liability not in
the ordinary course, other than with respect to the Contemplated Transactions.
     Section 4.8 Litigation. Except for the Chapter 11 Case and except as set
forth in Schedule 4.8, there is no material Legal Proceeding pending that, once
the Sale Order is given effect, will result in any Liability on Purchaser or, to
the Sellers’ Knowledge, threatened against or affecting any of the Sellers that
could result in the imposition of any Liability on Purchaser or in respect of
the Acquired Assets, nor is there any material judgment or Order of any
Governmental Authority (other than the Bankruptcy Court) outstanding against
Sellers.
     Section 4.9 No Violation of Law. None of the Sellers has been given notice
or been charged with any material violation of any Law (including any applicable
Environmental Law) of any Governmental Authority. None of the Sellers is in
violation of any Law (including any applicable Environmental Law) of any
Governmental Authority. No material investigation or review by any Governmental
Authority is pending or, to the Knowledge of the Sellers, threatened, against
any of the Sellers or any of its assets and properties, nor has any Governmental
Authority indicated to any of the Sellers an intention to conduct the same.
     Section 4.10 Environmental Matters. Each of the Sellers has provided
Purchaser with copies of all material documents and reports in its possession or
control describing or otherwise relating to past or present events, conditions,
circumstances,

25



--------------------------------------------------------------------------------



 



activities, practices, incidents, agreements, actions or plans which have given
rise to or would be reasonably likely to give rise to any material Liability of
any of the Sellers under Environmental Laws and any material environmental
Liability that would adversely affect the value of the Acquired Assets. Each of
the Sellers is in material compliance with all Environmental Laws, which
compliance includes the possession by each of the Sellers of all permits and
other governmental authorizations required under applicable Environmental Laws
for the operation of the Business, and compliance with the terms and conditions
thereof. None of the Sellers has received any written notice not subsequently
resolved with respect to the Business of, or any property owned or leased by,
any of the Sellers from any Governmental Authority or third party alleging that
the Sellers is not in compliance with or subject to any Liability under any
Environmental Laws. Except for Releases authorized under or pursuant to
Environmental Laws, or Permits issued thereunder, there has been no Release of
any Hazardous Substance in excess of a quantity for which a report is required
under Environmental Laws, on any real property of the Sellers Related to the
Business. None of the Sellers is liable for any costs, obligations, penalties,
fines or forfeitures for failure to comply with any Environmental Laws or
necessary to achieve or maintain compliance with Environmental Laws, other than
such costs in the ordinary course of business, or with respect to any
environmental conditions or any release or presence of any Hazardous Substance,
nor is any of the Sellers required to remedy any such existing condition or
remove any Hazardous Substance from any real property.
     Section 4.11 Permits. The Sellers have all Permits that are material to the
conduct of the Business. All Permits are listed on Schedule 4.11 and are in full
force and effect. No material violations are or have been committed in respect
of any Permit and no proceeding is pending or, to the Knowledge of the Sellers,
threatened to revoke or limit any Permit.
     Section 4.12 Employee Benefits.
     (a) None of the Sellers has ever maintained or contributed to or has any
obligation to contribute to, or has any direct or indirect Liability, whether
contingent or otherwise, with respect to any Sellers’ Benefit Plan that is (i) a
multiemployer plan within the meaning of Section 3(37) or 4001(a)(3) of ERISA;
(ii) a single employer pension plan (within the meaning of Section 4001(a)(15)
of ERISA; or (iii) a pension plan to which more than one employer contributes (a
“multiple employer plan”) within the meaning Section 4063 of ERISA.
     (b) No event has occurred in connection with which any of the Sellers,
directly or indirectly, that could be subject to any material Liability under
ERISA, the Code or any other Law applicable to any Sellers’ Benefit Plan,
including, without limitation, Section 406, 409, 502(i), 502(l) or 4069 of
ERISA, or Section 4971, 4975 or 4976 of the Code, or under any agreement,
instrument, or Law pursuant to or under which any of the Sellers has agreed to
indemnify any person against Liability incurred under, or for a violation or
failure to satisfy the requirement of, any such Law or Order.

26



--------------------------------------------------------------------------------



 



     (c) With respect to each Sellers’ Benefit Plan (i) each of the Sellers has
complied with, and each such Sellers’ Benefit Plan conforms in form and
operation to, all applicable Laws, including, but not limited to, ERISA and the
Code, in all material respects; (ii) each such Sellers’ Benefit Plan which is an
“employee pension benefit plan” (as defined in Section 3(2) of ERISA) and
intended to qualify under Section 401 of the Code is a nonstandardized prototype
plan and trust through Fidelity Investments as to which the Company is relying
on the favorable determination letter from the Internal Revenue Service with
respect to the form of such preapproved plan and trust, and, to the knowledge of
Sellers, nothing has occurred that has or is likely to adversely affect the tax
qualification or exemption of such Sellers’ Benefit Plan; and (iii) there are no
Claims or Legal Proceedings pending (other than routine Claims for benefits) or
threatened with respect to such Sellers’ Benefit Plan or against the assets of
such Sellers’ Benefit Plan.
     (d) Only the Sellers’ Santa Ana Facility has had in excess of fifty
(50) employees since April 1, 2008. Since April 1, 2008, three (3) employees at
this Facility have been terminated for cause and four (4) employees have
terminated at the request of the Sellers. As of July 11, 2008, the Santa Ana
Facility has fifty-eight employees and there are thirty-two (32) remote
employees who may be counted as employees at this Facility, for a maximum
potential total of ninety (90) employees.
     (e) None of the Sellers has any obligation to provide or any direct or
indirect Liability, whether contingent or otherwise, with respect to the
provision of health or death benefits to or in respect of former employees,
except as may be required pursuant to COBRA and the cost of which are fully paid
by such former employees.
     (f) With respect to each Sellers’ Benefit Plan, the Sellers have delivered
to Purchaser a current, accurate and complete copy (to the extent such copy
exists) thereof and, to the extent applicable: (i) any related trust agreement
or other funding instrument; (ii) the most recent Internal Revenue Service
determination letter, if applicable; (iii) any summary plan description and
other written communication (or a description of any oral communications) by the
Sellers to its employees concerning the benefits provided under the Sellers’
Benefit Plan; and (iv) for the two most recent years (A) the Form 5500 and
attached schedules, (B) financial statements, and (C) actuarial valuation
reports related to each such Sellers’ Benefit Plan.
     Section 4.13 Title to and Use of Property. Sellers have, and at the Closing
shall convey to Purchaser subject to the Sale Order, good and marketable title
to all of the Acquired Assets, in each case free and clear of all Liens
(including any Claims that may arise by reason of the execution, delivery or
performance by the Sellers of this Agreement) other than Permitted Liens. The
Acquired Assets include property of the Sellers, tangible and intangible, used
or useable in connection with the Business or

27



--------------------------------------------------------------------------------



 



necessary to conduct the Business as it is currently conducted. Except as
disclosed on Schedule 4.13, all of the Acquired Assets are and, at the Closing,
will be located at the Facilities.
     Section 4.14 Facilities.
     (a) Sellers own no real estate other than leasehold improvements in the
Facilities. Attached as Schedule 4.14(a) is a true and correct list of all of
the Facilities.
     (b) Schedule 4.14(b) sets forth the date of, and parties to, each
Facilities Lease, the date of, and parties to, each amendment, modification and
supplement thereto, the term and renewal terms (whether or not exercised)
thereof and a brief description of the Facilities covered thereby. None of the
Sellers has any ownership, financial or other interest in the landlord under any
Acquired Facilities Lease.
     (c) As to the Acquired Facilities Leases, either (A) none of the Sellers is
in default or delinquent in any material respect in performing its obligations
under the applicable Acquired Facilities Lease, except as disclosed on
Schedule 4.14(c), or (B) any such default or delinquency will be fully cured (in
accordance with the terms of this Agreement or otherwise, including by payment
of the Cure Amount), or otherwise may not be asserted against Purchaser or the
Acquired Assets, as a result of the entry by the Bankruptcy Court of the Bidding
Procedures Order and the Sale Order, such that the Sellers’ rights in and under
all such Acquired Facilities Leases shall vest in Purchaser upon the Closing
without reversion or diminution.
     (d) All buildings, structures and other improvements included within the
Facilities are in good operating condition and repair, subject to continued
repair and replacement in accordance with past practice. There are no leases,
subleases, licenses and other agreements granting to any Person or entity other
than the Sellers any right to the possession, use, occupancy or enjoyment of the
Facilities, or any portion thereof. No portion of the Facilities has suffered
any material damage by fire or other casualty which has not heretofore been
completely repaired and restored to its original condition.
     (e) None of the Sellers owns or holds, and none of the Sellers is obligated
under or a party to, any option, right of first refusal or other contractual
right to purchase, acquire, sell or dispose of the Facilities or any portion
thereof or interest therein.
     Section 4.15 Compliance with Laws. Each of the Sellers has complied in all
material respects with all applicable Laws in the operation of the Business and
ownership and use of the Acquired Assets. None of the Sellers have received any
written notice alleging any conflict, violation, breach or default under any
Laws

28



--------------------------------------------------------------------------------



 



applicable to it, the operation of the Business or the ownership or use of the
Acquired Assets that has not been cured or waived. All of the Governmental
Approvals and other Permits necessary for, or otherwise material to, the
operation of the Business have been duly obtained and are in full force and
effect and, to the extent permitted by Law, each of the Sellers has the power to
assign such Governmental Approvals and Permits.
     Section 4.16 Contracts.
     (a) Schedule 4.16(a) contains a complete and accurate list of each Customer
Contract of the Sellers involving payments or other consideration in excess of
$50,000 in the 12 month period ended May 31, 2008.
     (b) Schedule 4.16(b) contains a complete and accurate list of each
Non-Customer Contract of the Sellers (x) involving payments or other
consideration in excess of (i) $10,000 in the 12-month period ended May 31,
2008, or (ii) $25,000 over the term of the Non-Customer Contract or (y) which is
otherwise material to the Business. True and complete copies of each such
written Non-Customer Contract (or written summaries of the terms of any such
oral Non-Customer Contract or any oral modification of a written Non-Customer
Contract) have been delivered to Purchaser.
     (c) Except as set forth on Schedule 4.16(c), (i) to the Knowledge of the
Sellers, no other party to any Section 365 Contract is in default in any
material respect thereunder nor does any condition exist that with notice or
lapse of time or both would constitute such a default thereunder, and (ii) none
of the Sellers has received any written notice, nor does any of the Sellers
otherwise have Knowledge, that any party to any Section 365 Contract intends to
cancel, terminate or refuse to renew such Section 365 Contract or to exercise or
decline to exercise any option or right thereunder, except to the extent that
any such notice would be ineffective and unenforceable as a result of the
Chapter 11 Case.
     (d) To the Knowledge of the Sellers and subject to the entry and
effectiveness of the Sale Order, all Section 365 Contracts shall be, as of the
Closing Date, valid and binding and enforceable against each other party
thereto.
     (e) None of the Sellers has expressly waived any material right under any
contract or other agreement of the type required to be set forth on any
Schedule.
     Section 4.17 Intellectual Property.
     (a) Intellectual Property Generally. Except as disclosed in the Schedules
to this Agreement:
     (i) Sellers own, have licenses to use, or otherwise possess legally
enforceable rights to use, all Intellectual Property, used or useable

29



--------------------------------------------------------------------------------



 



in connection with the Business or necessary for the conduct of the Business as
presently conducted;
     (ii) Neither Sellers nor any of their Affiliates have received any notice
or Claim (whether written or oral) challenging Sellers’ right to use any of the
Intellectual Property or suggesting that any other Person has any Claim of any
kind with respect thereto;
     (iii) No Claim or Legal Proceeding is pending or, to the Knowledge of the
Sellers, threatened, and none of the Sellers knows of any basis for any Claim or
Legal Proceeding, that challenges the validity, enforceability, ownership, or
right to use, sell or license any Intellectual Property, and no item of
Intellectual Property owned by Sellers is subject to any outstanding Order,
stipulation, charge or agreement restricting in any manner the use or the
licensing thereof;
     (iv) None of the Sellers are, or have been during the three (3) year period
prior to the Effective Date, a party to any action, nor are there, or during the
one (1) year period prior to the Effective Date have there been, any actions, or
to Sellers’ knowledge, threatened, alleging infringement, misappropriation or
other wrongful use or exploitation by Sellers or challenging Sellers’ ownership,
use, validity, or enforceability, of any Intellectual Property, nor, to the
Knowledge of Sellers, is there any reasonable basis therefor;
     (v) The Intellectual Property may be used by Sellers without need for
further permission or license from any Person;
     (vi) Each of the Sellers has taken commercially reasonable actions to
protect the secrecy, confidentiality, and value of its trade secrets;
     (vii) Except as otherwise expressly disclosed in the Schedules to this
Agreement, none of the Sellers have granted to any Person any right, license or
permission to use, exploit or exercise any rights to any of the Intellectual
Property and the proprietary nature of the Intellectual Property;
     (viii) No Intellectual Property owned by Sellers is subject to any
outstanding Order, judgment, stipulation or agreement restricting the use, sale,
transfer, assignment or licensing thereof by any of the Sellers to any Person;
     (ix) Sellers have the exclusive right to take action against any Person
that is infringing any Intellectual Property owned by Sellers and to retain for
themselves any damages recovered in any such action;

30



--------------------------------------------------------------------------------



 



     (x) Except as otherwise expressly disclosed in the Schedules to this
Agreement, the Sellers are the sole and exclusive owners of the Intellectual
Property, free and clear of any and all Liens other than Permitted Liens,
including, without limitation, licenses, shop rights and covenants not to sue
third persons, with full right to pledge, sell, assign, and transfer the
Intellectual Property owned by Sellers;
     (xi) True and complete copies of each written Inbound License Agreement and
a sample of the End User License Agreement currently in use by Seller have been
delivered to Purchaser (previous versions of the End User License Agreement
contain similar terms and conditions to the current version of the End User
License Agreement);
     (xii) The Intellectual Property is valid and enforceable in whole and/or in
part;
     (xiii) To the Knowledge of Sellers, none of the Sellers has infringed upon
or otherwise violated the intellectual property rights of third parties or
received any Claim, complaint, demand or notice alleging any such infringement
or violation, or knows of any basis for any such Claim. The continued use of the
Intellectual Property by Purchaser will not infringe upon or otherwise violate
the intellectual property rights of third parties;
     (xiv) To the Knowledge of the Sellers, no third party is infringing upon or
otherwise violating the Intellectual Property; and
     (xv) None of the Sellers is or, as a result of the execution and delivery
of this Agreement or the performance of its obligations hereunder, will be in
violation of any agreement relating to any Intellectual Property.
     (b) Marks. Schedule 4.17(b) sets forth an accurate and complete list of all
Marks (i) owned by any of the Sellers, (ii) used by any of the Sellers in the
Business, or (iii) registered or pending applications for registration of any
Marks described in (i) or (ii) in any jurisdiction (collectively “Sellers’
Marks”), specifying as to each item, as applicable, the owner of the Sellers’
Mark, the jurisdiction(s) in which the Sellers’ Mark has been issued or
registered or in which an application for registration has been filed, and the
issuance, registration or application numbers and dates. Except as may be set
forth in Schedule 4.17(b):
     (i) To the Knowledge of Sellers, the use of any of Sellers’ Marks by
Purchaser does not create a likelihood of confusion with any Marks of any other
Person used prior to Sellers’ use of Sellers’ Marks;

31



--------------------------------------------------------------------------------



 



     (ii) There has been no use of any of Sellers’ Marks by any third party that
might confer upon said third party any rights in any such Mark;
     (iii) All of Sellers’ Marks which are registered in the United States have
been in substantially continuous use by Sellers in connection with the products
or services for which each such Mark is registered;
     (iv) None of Sellers’ Marks is the subject of any opposition or
cancellation proceeding in a trademark office in any jurisdiction; and
     (v) Sellers have taken commercially reasonable actions to police and
enforce their rights in Sellers’ Marks against third Persons.
     (c) Patents. Schedule 4.17(c) sets forth an accurate and complete list of
all Patents (i) owned by Sellers, (ii) used or useable by Sellers in the
Business, or (iii) registered or pending applications for registration of any
Patents described in (i) or (ii) in any jurisdiction (collectively “Sellers’
Patents”).
     (d) Copyrights. Schedule 4.17(d) of this Agreement sets forth a complete
and accurate list of all registered Copyrights owned by Sellers including
designation of those registered copyrights possessed by Sellers, and any pending
applications for registration of any Copyrights listed on Schedule 4.17(d) in
any jurisdiction (collectively “Sellers’ Copyrights”). Except as may be set
forth on Schedule 4.17(d):
     (i) Each of Sellers’ Copyrights are valid, enforceable and subsisting, and
are not subject to any maintenance fees or actions;
     (ii) None of the Sellers have not taken any action or, to Sellers’
knowledge, failed to take any action (including a failure to disclose required
information to the United States Copyright Office) in connection with any
registration of a registered copyright therewith, or used or enforced (or failed
to use or enforce) any of Sellers’ Copyrights, in each case in a manner that
would result in the unenforceability of any of Sellers’ Copyrights or the
invalidity of the registration of any of Sellers’ Copyrights.
     (e) Trade Secrets. Except as may be set forth in Schedule 4.17(e):
     (i) Each of the Sellers has taken reasonable precautions in accordance with
standard industry practice to protect the secrecy, confidentiality and value of
all trade secrets used by Sellers in the Business (collectively “Sellers’ Trade
Secrets”);
     (ii) except under appropriate confidentiality obligations that, to the
Knowledge of Sellers, have been fully observed and performed, there

32



--------------------------------------------------------------------------------



 



has been no disclosure by any of the Sellers of material confidential
information or Sellers’ Trade Secrets to any other Person; and
     (iii) each of the Sellers has taken all reasonable steps to protect the
respective rights in the confidential information and the Trade Secrets of
Persons in accordance with the terms of any agreements to which any of the
Sellers is bound relating to such confidential information or Trade Secrets.
     (f) Software. Schedule 4.17(f) sets forth a complete and accurate list of
all of the Software (A) that is owned or purported to be owned by Sellers
(“Owned Software”), and (B) all Software that is used by Sellers in the conduct
of the Business that is not owned by Sellers, excluding Shrinkwrap Software
(“Licensed Software”). Except as may be set forth in Schedule 4.17(f):
     (i) no source code of any Owned Software has been licensed or otherwise
made available to any Person other than Purchaser, each of the Sellers has
treated the source code of the Owned Software, and the data associated
therewith, as confidential and proprietary business information, and has taken
all reasonable steps to protect the same as Trade Secrets;
     (ii) any Person identified in Schedule 4.17(f) as having received any such
source code or data is bound by an appropriate confidentiality and nondisclosure
agreement with respect thereto, and none of the Sellers are aware of any
material breach of any such agreement or any threatened disputes or
disagreements with respect thereto;
     (iii) none of the Software developed by or for Sellers contains any
programming code, documentation, or other materials or any Development
Environments that embody Intellectual Property of any Person other than Sellers,
except for such materials or Development Environments obtained by Sellers from
Persons that make such materials or Development Environments generally available
on standard commercial terms and that have expressly licensed Sellers to utilize
such materials or Development Environments in the manner they have been
utilized;
     (iv) each of the Sellers has lawfully acquired the right to use the
Licensed Software pursuant to valid, enforceable written agreements executed by
all parties thereto, the rights to such Licensed Software are consistent with
the way and to the extent it is used in the conduct of the Business, and none of
the Sellers have exercised any rights in respect of any Licensed Software,
including any reproduction, distribution or creation of derivative works,
outside the scope of any license expressly

33



--------------------------------------------------------------------------------



 



granted by the Person from whom the right to use such Licensed Software was
obtained;
     (v) other than Software license fees specifically disclosed in the
Schedules, no royalties, fees, honoraria or other payments are payable by
Sellers to any Person by reason of the ownership, use, sale, licensing,
distribution or other exploitation of any Owned Software;
     (vi) none of the Owned Software contains any lines of code or derivative
works thereof licensed to Sellers subject to the condition that Sellers not
charge a fee or otherwise seek any compensation in connection with
redistributing or otherwise exploiting such code;
     (vii) the Owned Software was (a) developed by employees of Sellers in the
course of their employment, (b) developed by independent contractors that have
assigned in writing to Sellers all such contractors’ respective rights in the
Owned Software, or (c) otherwise acquired by Sellers from Persons pursuant to
written agreements containing an express assignment of all rights of such
Persons to Sellers;
     (viii) The Owned Software performs, (a) free of Disabling Codes, (b)
substantially in accordance with the functions described in any specifications
or end user documentation or other information provided or made available to
users of the Owned Software, and (c) consistent with representations and
warranties made to users of the Software or on which such users relied when
licensing or otherwise acquiring such Software;
     (ix) All material Software used in the Business is fully and freely
transferable to Purchaser without any third party Consent, to the Knowledge of
Sellers is free from any significant software defect, performs in conformance
with its documentation, and does not contain any material bugs or viruses or any
code or mechanism that could be used to interfere with the operation of the
Software. The Sellers have furnished all documentation relating to the use,
maintenance, and operation of such Software, all of which, to the Knowledge of
the Sellers, is true and accurate.
     (x) To Sellers’ Knowledge, no party is in breach of or has failed to
perform under any agreement pursuant to which Sellers have received any right to
Licensed Software.
     (g) Software Documentation. Except as may be set forth in Schedule 4.17(g),
each of the Sellers has taken all actions customary in the United States
software industry to document the Owned Software and its operation, such that
the materials comprising the Owned Software, including the source code and
documentation, have been written in a clear and professional manner so that they

34



--------------------------------------------------------------------------------



 



may be understood, modified and maintained in an efficient manner by reasonably
competent programmers.
     (h) Agreements in Respect of Licensed Technology. Schedule 4.17(h) sets
forth a complete and accurate list of all Inbound License Agreements, indicating
for each the title and the parties thereto. Except as disclosed in the Schedules
to this Agreement, no royalty or other amounts are due under the Inbound License
Agreements that have not been fully paid or reserved for by Sellers, and no such
payment will be due after the Closing Date. A sample of the End User License
Agreement currently in use by Seller has been delivered to Purchaser (previous
versions of the End User License Agreement contain similar terms and conditions
to the current version of the End User License Agreement). Sellers own or
possess adequate licenses or other rights to use all of the Intellectual
Property. Schedule 4.17(h) contains a complete and accurate list and summary
description, including any royalties paid or received by Sellers, other royalty
obligations or other volume or milestone-based payment obligations of Sellers,
of all Section 365 Contracts relating to the Intellectual Property to which
Sellers are a party or by which Sellers are bound. Except as may be set forth in
Schedule 4.17(h):
     (i) all Inbound License Agreements and End User License Agreements are in
full force and effect, and none of the Sellers are in breach thereof, nor are
they aware of any Claim or information to the contrary;
     (ii) there are no outstanding, pending or threatened Legal Proceedings,
Claims, disputes or disagreements with respect to any Inbound License Agreement
or End User License Agreement;
     (iii) the rights licensed under each Inbound License Agreement and End User
License Agreement will be exercisable by Purchaser on and after the Closing to
the same extent as exercisable by any of the Sellers prior to the Closing
(subject to any applicable Consent requirement); and
     (iv) Neither the execution and delivery of this Agreement, nor the
consummation of the Contemplated Transactions, will conflict with or result in a
material breach of any of the terms, conditions or provisions of, or constitute
a material default under, or result in the impairment of any material rights
under, any Inbound License Agreement or End User License Agreement.
     (i) Sufficiency of Owned and Licensed Intellectual Property. Except as set
forth in Schedule 4.17(i), the Intellectual Property constitutes all of the
intellectual property necessary to own, operate and use the Acquired Assets from
and after the Closing Date in substantially the same manner as such Acquired
Assets have been used by Sellers prior thereto, excluding Shrinkwrap Software.

35



--------------------------------------------------------------------------------



 



     (j) Performance of Existing Software. Except as set forth in Schedule
4.17(j), the Owned Software conforms to the documentation for such Owned
Software and performs in all material respects, free of Disabling Codes. Except
as set forth in Schedule 4.17(j), no Person has been allowed to access, use,
copy or distribute any Owned Software except pursuant to a valid, enforceable
End User License Agreement.
     (k) Employee Confidentiality Agreements. Except as set forth in Schedule
4.17(k)(A), all current and former employees and consultants of any of the
Sellers whose duties or responsibilities relate to the Acquired Assets have
entered into confidentiality, invention assignment and proprietary information
agreements with such Seller in substantially the form provided to Purchaser. To
the Knowledge of Sellers, no employee or consultant of Sellers whose duties or
responsibilities relate to the Acquired Assets is obligated under any agreement
(including licenses, covenants or commitments of any nature) or subject to any
judgment or Order of any Governmental Authority, or any other restriction that
would interfere with the use of his or her commercially reasonable efforts to
carry out his or her duties for Sellers. Except as set forth in Schedule
4.17(k)(B), to the Knowledge of Sellers, it will not be necessary for any
individuals to utilize any Intellectual Property acquired prior to their
employment by Sellers (or of such employees’ prior employers) in order to
perform services for Purchaser from and after the Closing Date consistent with
such services previously provided to Sellers by such employees. To the Knowledge
of Sellers, at no time during the conception of or reduction to practice of any
of Intellectual Property owned by Sellers was any developer, inventor or other
contributor to such Intellectual Property operating under any grants from any
governmental entity or agency or private source, performing research sponsored
by any governmental entity or agency or private source or subject to any
employment agreement or invention assignment or nondisclosure agreement or other
obligation with any third party that could adversely affect Sellers’ rights in
such Intellectual Property. Schedule 4.17(k)(C) lists each present and past
employee, independent contractor and consultant who participated in a material
way in the creation or development of any of Sellers’ Software or any other
material Intellectual Property, indicating, in the case of any such employee,
whether such employee is a present or past employee. Without limiting the
generality of the foregoing, Schedule 4.17(k)(D) specifically identifies each
inventor named in any of Sellers’ Patents (either individually or jointly with
others), and indicates whether such inventor is a current employee of any of the
Sellers and, if not a current employee of any of the Sellers, the relationship
of such inventor to Sellers at the time the respective invention was made and
the present relationship, if any, of such inventor with Sellers.
     (l) Export Restrictions. None of the Sellers have exported or transmitted
Software to any country to which such export or transmission is restricted by
any applicable United States regulation or statute, without first having
obtained all necessary and appropriate United States or foreign

36



--------------------------------------------------------------------------------



 



government licenses or permits and complying with all other requirements in
relation thereto.
     (m) Disabling Code. The Owned Software is free of any Disabling Codes that
may be used to, access, modify, delete, damage or disable any Systems or that
may result in impaired usage thereof or damage thereto. Each of the Sellers have
taken reasonable steps and implemented reasonable procedures to ensure that its
internal computer systems Related to the Business (consisting of hardware,
software, databases or embedded control systems, “Systems”) are free from
Disabling Codes. The components Related to the Business and obtained by Sellers
from third party suppliers are, to the Knowledge of Sellers, free of any
Disabling Codes that may, or may be used to, access, modify, delete, damage or
disable any of the Systems or that might result in damage thereto. Except as may
be set forth in Schedule 4.17(m), each of the Sellers has in place appropriate
disaster recovery plans and procedures and has taken all reasonable steps to
safeguard its Systems and restrict unauthorized access thereto.
     (n) Assignment; Change of Control. Except as set forth in Schedule 4.17(n)
of this Agreement, the execution, delivery and performance by Sellers of this
Agreement, and the consummation of the Contemplated Transactions, will not
result in any Lien upon, or the loss or impairment of, or give rise to any right
of any third party to terminate, any of Sellers’ rights to own any of its
Intellectual Property or rights under any Inbound License Agreement or End User
License Agreement, nor require the Consent of any Governmental Authority or
third party in respect of any such Intellectual Property.
     Section 4.18 Employees and Labor Relations .
     (a) Schedule 4.18(a) contains a complete and accurate list of the following
information for each employee of the Sellers, including each Inactive Employee:
name; job title; current compensation paid or payable; vacation accrued; service
credited for purposes of vesting and eligibility to participate in Sellers’
Benefit Plans.
     (b) There are no labor disputes, material grievances, arbitration
proceedings, or any material union organization activities, strikes or work
stoppages pending, or to the Sellers’ Knowledge, threatened between any of the
Sellers and any of its employees. None of the employees of any of the Sellers is
represented by a labor union and none of the Sellers is a party to any
collective bargaining agreement. There are no unfair labor practice charges,
complaints or proceedings pending or, to the Sellers Knowledge, threatened
against or involving any of the Sellers. There are no representation proceedings
pending and no labor organization or group of employees has made a demand for
recognition which is currently pending.

37



--------------------------------------------------------------------------------



 



     (c) Each of the Sellers is in compliance in all material respects with all
applicable Laws relating to employment and employment practices, the employment
of labor, and has not engaged in any unfair labor practice or unlawful
employment practice, except, in each case, to the extent such failure to comply
or such engagement, as the case may be, would not, individually or in the
aggregate, have a Material Adverse Change. None of the Sellers has received
written or, to Sellers’ knowledge, oral notice of any employment-related charge
or complaint against any of the Sellers before the Equal Employment Opportunity
Commission or the Department of Labor or any other Governmental Authority,
except for such notices, charges or complaints relating to alleged violations
that, individually or in the aggregate, would not have a Material Adverse
Change.
     (d) Sellers have not implemented any plant closing or mass layoff of
employees that could implicate the Worker Adjustment and Refraining Notification
Act of 1988, as amended or any similar state, local or foreign Laws
(collectively, the “WARN Act”). All previous reductions in workforce implemented
by Seller have complied with the WARN Act.
     (e) Schedule 4.18(b) contains a true and correct list of all former
employees of Sellers who, in connection with the Contemplated Transactions, will
become “M & A qualified beneficiaries” for whose COBRA benefits Purchaser shall
become responsible as a “successor employer” under Treasury
Regulation 54.4980B-9.
     Section 4.19 Insurance. Schedule 4.19 sets forth a list (specifying the
insurer, describing each pending Claim thereunder for which the administrator of
the Sellers’ insurance policies or the Sellers has established a reserve in
excess of $50,000 of the insurer’s Liability thereunder) of all policies or
binders of fire, liability, product liability, workers’ compensation, vehicular
and other insurance held by or on behalf of the Sellers. Such policies or
binders are valid and binding in accordance with its terms, are in full force
and effect, and insure against risks and Liabilities to an extent and in a
manner customary in the industry in which the Sellers operates. None of the
Sellers is in default with respect to any provisions contained in any such
policy or binder nor has any of the Sellers failed to give any notice or present
any Claims under any such policy or binder in due and timely fashion. Except as
set forth on Schedule 4.19, there are no outstanding unpaid Claims for which the
administrator of the Sellers’ insurance policies or the Sellers has established
a reserve in excess of $50,000 under any such policy or binder, and none of the
Sellers has received any notice of cancellation or non-renewal of any such
policy or binder. There is no inaccuracy in any application for such policies or
binders, no failure to pay premiums when due and no similar state of facts that
might form the basis for termination of any such insurance. Except as set forth
on Schedule 4.19, none of the Sellers has received any written notice from any
of its insurance carriers or any Governmental Authority that any insurance
premiums will or may be materially increased in the future or that any insurance
coverage listed on Schedule 4.19 will or may not be available in the future on
substantially the same terms as now in effect, and to the Sellers’ Knowledge,
there is no basis for the issuance of any such action.

38



--------------------------------------------------------------------------------



 



     Section 4.20 Relationships with Customers. Schedule 4.20 sets forth a true
and accurate list of the names and addresses of the top ten Customers (by dollar
volume of sales to such Customers for 2007). Except as set forth on
Schedule 4.20, none of such Customers has terminated or adversely changed in any
material respect or, to the knowledge of Sellers, intends to terminate or
adversely change in any material respect its relationship with the Business.
     Section 4.21 Assigned Deposits. Schedule 4.21 sets forth a true and
accurate list of all security, escrow or other deposits (including utility
deposits), credits, prepaid expenses, deferred charges, advance payments, and
prepaid items and duties to the extent related to an Acquired Asset (the
“Assigned Deposits”).
     Section 4.22 Broker’s or Finder’s Fees. No agent, broker, person or firm
acting on behalf of any of the Sellers is, or will be, entitled to any
commission or broker’s or finder’s fees from Purchaser in connection with the
Contemplated Transactions.
     Section 4.23 No Other Representations or Warranties. Except for any
representations or warranties contained in this Agreement or in any agreement or
instrument entered into in connection with the Contemplated Transactions,
neither Sellers nor any other Person makes any other representation or warranty,
express or implied, on behalf of Sellers.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Sellers as follows:
     Section 5.1 Organization . Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
     Section 5.2 Power and Authority. Purchaser has the corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the Contemplated Transactions
have been duly authorized by all requisite corporate action. This Agreement has
been duly and validly executed and delivered by Purchaser and (assuming this
Agreement constitutes a valid and binding agreement of Sellers) constitutes a
valid and binding agreement of Purchaser, enforceable against Purchaser in
accordance with its terms.
     Section 5.3 Consents and Approvals. Except for the approvals of the
Contemplated Transactions required to be given by the Bankruptcy Court, no
Consent by, or declaration, filing or registration with, any Governmental
Authority or any other Person is required to be made or obtained by Purchaser in
connection with the execution, delivery and performance by Purchaser of this
Agreement and the consummation of the Contemplated Transactions.

39



--------------------------------------------------------------------------------



 



     Section 5.4 No Conflicts. Neither the execution, delivery or performance of
this Agreement by Purchaser, nor the consummation by Purchaser of the
Contemplated Transactions, nor compliance by Purchaser with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the articles of organization or operating agreement of Purchaser,
(b) result in a violation or breach of, or constitute (with or without notice or
lapse of time) a default (or give rise to any right of termination,
cancellation, acceleration, vesting, payment, exercise, suspension or
revocation) under, any of the terms, conditions or provisions of, any material
note, bond, mortgage, deed of trust, security interest, indenture, lease,
license, contract, agreement, plan or other instrument or obligation to which
Purchaser is a party or by which Purchaser or any of Purchaser’s properties or
assets may be bound or affected, or (c) violate in any material respect any
Order or Law applicable to Purchaser or any of Purchaser’s properties or assets.
     Section 5.5 Financial Resources . The Purchaser has the financial resources
necessary to consummate the Contemplated Transactions upon the terms and
conditions set forth in this Agreement, and such financial resources are not
subject to any constraints, conditions, or contingencies that could in any way
materially affect the Purchaser’s ability to consummate the Contemplated
Transactions or perform thereunder.
     Section 5.6 Brokers . No Person is entitled to any brokerage, financial
advisory, finder’s or similar fee or commission payable by Purchaser in
connection with the Contemplated Transactions based upon arrangements made by or
on behalf of Purchaser.
ARTICLE VI
COVENANTS
     Section 6.1 Conduct of Business by Sellers Pending the Closing.
     (a) Subject to any obligations as a debtor or debtor-in-possession under
the Bankruptcy Code, or Order of the Bankruptcy Court, from the Effective Date
until the Closing Date, Sellers shall use all commercially reasonable efforts to
conduct the Business (x) in conformity with all applicable Laws, rules and
ordinances and (y) in the ordinary course consistent with past practice and
taking into account the filing of the Petitions, including meeting its
post-Petition obligations as they become due. Sellers shall also use
commercially reasonable efforts to preserve intact its business organization and
relationships with third parties and to keep available the services of its
present officers and key employees, subject to the terms of this Agreement.
     (b) Without limiting the generality of the foregoing, except as provided in
the Schedules or except as otherwise contemplated under this Agreement, from the
Effective Date until and including the Closing Date, without the prior written
Consent of Purchaser:

40



--------------------------------------------------------------------------------



 



     (i) Except as required under the Sellers’ Benefit Plans listed on Schedule
6.1(a), Sellers shall not establish or increase the benefits under, or promise
to establish, modify or increase the benefits under, any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including the granting of stock options, stock appreciation rights,
performance awards or restricted stock awards), stock purchase or other employee
benefit plan or employment, consulting or severance agreement, or otherwise
increase the compensation payable to any directors, officers or employees of
Sellers, except in the ordinary course of business and consistent with past
practice, or establish, adopt or enter into any collective bargaining agreement;
     (ii) Sellers shall not make or agree to make any capital expenditures or
capital additions other than (x) to meet its post-Petition obligations, (y) for
the necessary maintenance of the Acquired Assets, or (z) in the ordinary course
consistent with past practice;
     (iii) Sellers shall not replace, modify and/or terminate any Customer
Incentive Programs or implement any new Customer Incentive Program, or amend,
modify or waive any material provision of any agreement with any of its
Customers and suppliers or make any material change to its operations, services
or policies relating to its Customers and suppliers, except which come up for
renewal in the ordinary course;
     (iv) Sellers shall not fail to pay any premiums when due in respect of any
of the insurance policies and binders set forth on Schedule 4.19;
     (v) Sellers shall not fail to maintain any of the Acquired Assets that is
used or held by Sellers pursuant to any lease or other contractual arrangement
in its current condition, ordinary “wear and tear” excepted;
     (vi) Sellers shall (a) not close or shut down any of the Excluded
Facilities or (b) terminate or reject any of the Facilities Leases for the
Excluded Facilities; and
     (vii) except to the extent necessary to comply with the requirements of
applicable Laws and regulations, Sellers shall not (i) take, or agree or commit
to take, any action that would make any representation or warranty of Sellers
hereunder inaccurate in any material respect at, or as of any time prior to, the
Closing Date, (ii) omit, or agree or commit to omit, to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any material respect at, or as of any time prior to, the Closing Date, or
(iii) take, or agree or commit to take, any action that would result in, or is
reasonably likely to result in, any of the conditions set forth in Article VIII
not being satisfied. Sellers shall

41



--------------------------------------------------------------------------------



 



give Purchaser prompt notice of any event, condition or circumstance, occurring
from the Effective Date until the Closing Date, that would constitute a
violation or breach of any representation or warranty of Sellers, whether made
as of the Effective Date or as of the Closing Date, or that would constitute a
violation or breach of any covenant of Sellers contained in this Agreement.
     Section 6.2 Access and Information. Sellers shall afford to Purchaser and
to Purchaser’s financial advisors, legal counsel, accountants, consultants,
financing sources and other authorized representatives reasonable access during
normal business hours and without material disruption to the Business throughout
the period prior to the Closing Date to all the Business Records and properties,
plants and personnel which relate to the Business and, during such period, shall
furnish as promptly as practicable to Purchaser and such persons all other
information as Purchaser or any of such persons may reasonably request in
furtherance of the Contemplated Transactions; provided, however, that no
investigation pursuant to this Section 6.2 shall affect any representations or
warranties made herein or the conditions herein to the obligations of the
parties to consummate the Contemplated Transactions.
     Section 6.3 Publicity. Each party agrees that it will not make any public
announcement or issue any press release or respond to any press inquiry with
respect to this Agreement or the Contemplated Transactions without the prior
approval of the other party (which approval will not be unreasonably withheld),
except as may be required (i) by applicable Law, or (ii) to administer the
Chapter 11 Case.
     Section 6.4 Expenses . Each party shall, except as otherwise specifically
provided herein, bear all Transaction Expenses incurred by it. To the extent not
exempt by operation of the Sale Order, all Transfer Taxes shall be borne in
equal amounts by the Purchaser and the Sellers. Purchaser shall bear the expense
of any legal recording or filing fees or costs (including any fees payable to a
Governmental Authority with respect to the transfer of any Permits) that are
necessary to make effective or are associated with the transfer of Acquired
Assets or consummation of the Contemplated Transactions.
     Section 6.5 Indemnification of Brokers . Sellers shall indemnify and hold
harmless Purchaser from any Claim or demand for commission or other compensation
by any broker, finder or investment banker claiming to have been employed by or
on behalf of Sellers, and to bear the cost of legal expenses incurred in
defending against any such Claim. Purchaser shall indemnify and hold harmless
Sellers from any Claim for commission or other compensation by any broker,
finder or investment banker claiming to have been employed by or on behalf of
Purchaser, and to bear the cost of legal expenses incurred in defending against
any such Claim.
     Section 6.6 Cooperation . Purchaser shall have the right to have its
designated representatives, as designated to Sellers from time to time (the
“Designated Purchaser Representatives”), present within normal business hours
and without material disruption to the Business for consultation at Sellers’
facilities in California from the Effective Date

42



--------------------------------------------------------------------------------



 



until the Closing. Such Designated Purchaser Representatives shall have the
right to review and become familiar with the conduct of the Business.
     Section 6.7 Filings; Other Action . Subject to the terms and conditions
herein provided, as promptly as practicable, Sellers and Purchaser shall use all
commercially reasonable efforts (a) to obtain the Sellers’ Required Approvals,
and (b) to take, or cause to be taken, all other actions and do, or cause to be
done, all other things reasonably necessary or appropriate to consummate the
Contemplated Transactions as soon as practicable. In connection with the
foregoing, each party will promptly provide the other party with copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such party or any of its representatives, on the one
hand, and any Governmental Authority or members of its respective staffs, on the
other hand, with respect to this Agreement and the Contemplated Transactions.
     Section 6.8 Permit Transfers . Sellers shall, prior to or at the Closing
(except for Permits that Schedule 4.11 describes as being transferable only
subsequent to the Closing, for which Permits the transfer or modification
described herein shall be effected as promptly as practicable subsequent to the
Closing), at Purchaser’s expense (including any fees that are payable to a
Governmental Authority with respect to such transfer), cause the transfer or
modification of any Permits (including any Permits issued pursuant to
Environmental Laws) to the extent that such is required or advisable to cause
the Permits to remain in full force and effect, on the same terms as those
existing prior to the Closing, after the Closing. Purchaser will provide all
reasonable cooperation to Sellers necessary to effect such transfers or
modifications. Sellers and Purchaser agree to cooperate as necessary to effect
the reissuance of any Permits (including any Permits issued pursuant to
Environmental Laws) to the extent that such is required or advisable. Any
reasonable costs associated with a reissuance of any Permit to Purchaser shall
be borne by Purchaser.
     Section 6.9 Bankruptcy Actions.
     (a) On the Effective Date, Sellers shall file the Petitions in the
Bankruptcy Court. Sellers shall use commercially reasonable efforts to file any
required schedules therewith on or as soon as practicable after the Effective
Date.
     (b) On the Petition Date, Sellers shall file and, with proper notice
thereof on interested parties as required by the Bankruptcy Code and Rules,
serve the Bidding Procedures Motion and the Sale Motion.
     (c) Sellers shall use their commercially reasonable efforts to set a
hearing in the Bankruptcy Court to approve the Bidding Procedures Motion (with
shortened notice if necessary) no later than 15 days after the Petition Date.
     (d) Sellers shall use their commercially reasonable efforts to obtain entry
of the Bidding Procedures Order and the Sale Order. Purchaser shall use

43



--------------------------------------------------------------------------------



 



commercially reasonable efforts to assist Sellers in demonstrating that
Purchaser is a “good faith” purchaser under Section 363(m) of the Bankruptcy
Code.
     (e) Sellers shall use their commercially reasonable efforts to obtain the
Sale Order no later than seven (7) days after the Auction.
     (f) Sellers shall provide Purchaser, prior to the filing thereof in the
Chapter 11 Case, with copies of all motions, applications and supporting papers
prepared by Sellers (including forms of Orders and notices to interested
parties) relating to Purchaser or the Contemplated Transactions and shall
provide such copies sufficiently far in advance of the filing thereof as to
permit Purchaser a reasonable opportunity to review and comment thereon.
     (g) On or promptly after the Petition Date, Sellers shall file and, with
proper notice thereof on interested parties as required by the Bankruptcy Code
and Rules, serve the Customer Incentive Programs Motion and the Customer
Incentive Programs Order. Sellers shall use their commercially reasonable
efforts to set a hearing in the Bankruptcy Court to approve the Customer
Incentive Programs Motion as soon as practicable and otherwise to obtain entry
of the Customer Incentive Programs Order.
     (h) Sellers shall give appropriate notice, and provide appropriate
opportunity for hearing, to all parties entitled thereto, of all motions,
Orders, hearings or other proceedings relating to this Agreement or the
Contemplated Transactions.
     Section 6.10 Executory Contracts.
     (a) The Section 365 Contracts to be assumed by Sellers and assigned and
sold to Purchaser at the Closing pursuant to section 365 of the Bankruptcy Code
(the “Assumed Section 365 Contracts”) shall consist of (i) the Assumed
Employment Agreements, (ii) all Customer Contracts not expressly excluded by
Purchaser on or before the Bid Submission Deadline by written notice from time
to time to Sellers given on or before such date, and (iii) if expressly
designated by Purchaser on or before the Bid Submission Deadline as Assumed
Section 365 Contracts by written notice from time to time to Sellers given on or
before such date, the Facilities Leases for the Acquired Facilities described on
Schedule 2.1(e), the Personal Property Leases described on Schedule 2.1(f), the
Confidentiality Agreements, and other Non-Customer Contracts described on
Schedule 2.1(h) (other than Assumed Employment Agreements). All such exclusions
and designations shall be made in Purchaser’s sole discretion, and shall be
subject to change by Purchaser from time to time by giving written notice
thereof to Sellers, so long as any such changes are delivered prior to the Bid
Submission Deadline. All exclusions and designations of Assumed Section 365
Contracts that Purchaser is entitled to exclude or designate hereunder shall be
become final and binding upon Purchaser at 5:00 Eastern time on the Bid

44



--------------------------------------------------------------------------------



 



Submission Deadline. Notwithstanding the foregoing, (i) Purchaser shall not
exclude any Assumed Employment Agreement, (ii) unless Purchaser expressly
designates otherwise by written notice to Sellers given on or before the Bid
Submission Deadline, the Facilities Leases for the Excluded Facilities shall not
be included among the Assumed Section 365 Contracts, and (iii) if at any time
Sellers become aware of any Section 365 Contract not disclosed in writing to
Purchaser on or before the Effective Date, Sellers shall promptly thereafter
advise Purchaser of the existence, and provide Purchaser with a copy, of such
Section 365 Contract and Purchaser thereupon shall have the right to request, by
written notice to Sellers within five (5) days, that Sellers assume, assign and
sell such Section 365 Contract to Purchaser, in which case Sellers shall use
commercially reasonable efforts to assume, assign and sell such Section 365
Contract to Purchaser, as promptly as reasonably practicable, on the same terms
and conditions as would be applicable under this Agreement to the Assumed
Section 365 Contracts, it being understood that such assumption, assignment and
sale shall not be required to take place on or before the Closing or constitute
a condition precedent to Purchaser’s obligation to consummate the Contemplated
Transactions.
     (b) As part of the Sale Motion, Sellers shall seek approval by the
Bankruptcy Court of the sale, assumption and assignment by Sellers to Purchaser
of (i) the Assumed Employment Agreements, (ii) all Customer Contracts, (iii) the
Facilities Leases for the Acquired Facilities described on Schedule 2.1(e),
(iv) the Personal Property Leases described on Schedule 2.1(f), (v) the
Confidentiality Agreements, and (v) the other Non-Customer Contracts described
on Schedule 2.1(h) (the “Scheduled Section 365 Contracts”). Sellers shall serve
the Sale Motion on all counterparties to all Scheduled Section 365 Contracts
along with a notice specifically stating that Sellers are or may be seeking the
sale, assumption and assignment of the Scheduled Section 365 Contracts and shall
notify such parties of the deadline for objecting to the amounts listed in
Schedule 1.1, which deadline shall be not less than three (3) Business Days
prior to the Sale Hearing. Sellers shall seek authority to file with the
Bankruptcy Court, not later than ten (10) days prior to the Sale Hearing, the
list identifying the Scheduled Section 365 Contracts and the amounts necessary
to cure defaults under each of such Section 365 Contract as determined by
Sellers in accordance with Schedule 1.1, so as to enable any such party to
object to the proposed Cure Amounts and the Bankruptcy Court to determine such
Cure Amounts as promptly as reasonably possible. In cases in which Sellers are
unable to establish that a default exists, the relevant Cure Amount shall be set
at $0.00. The Sale Motion shall reflect Purchaser’s promise to perform from and
after the Closing under the Assumed Section 365 Contracts, and such promise
shall be the only adequate assurance of future performance necessary to satisfy
the requirements of section 365 of the Bankruptcy Code in respect of the
assignment to Purchaser of such Assumed Section 365 Contracts.

45



--------------------------------------------------------------------------------



 



     (c) Anything contained in this Agreement to the contrary notwithstanding,
(i) this Agreement shall not constitute an agreement to assign any Section 365
Contracts if, after giving effect to the provisions of sections 363 and 365 of
the Bankruptcy Code, an attempted assignment thereof, without obtaining a
Consent, would constitute a breach thereof or in any way negatively affect the
rights of Sellers or Purchaser, as the assignee of such Section 365 Contracts
and (ii) no breach of this Agreement shall have occurred by virtue of such
non-assignment. If, after giving effect to the provisions of sections 363 and
365 of the Bankruptcy Code, such Consent is required but not obtained, Sellers
shall, at Purchaser’s sole cost and expense, cooperate with Purchaser in any
reasonable arrangement, including Purchaser’s provision of credit support,
designed to provide for Purchaser the benefits and obligations of or under any
of such Section 365 Contracts, including enforcement for the benefit of
Purchaser of any and all rights of Sellers against a third party thereto arising
out of the breach or cancellation thereof by such third party. Any assignment to
Purchaser of any Section 365 Contracts that shall, after giving effect to the
provisions of sections 363 and 365 of the Bankruptcy Code, require the Consent
of any third party for such assignment as aforesaid shall be made subject to
such Consent being obtained. Any contract that would be a Section 365 Contract
but is not assigned in accordance with the terms of this Section 6.10 shall not
be considered a “Assumed Section 365 Contract” for purposes hereof unless and
until such contract is assigned to Purchaser following the Closing Date upon
receipt of the requisite Consents to assignment and Bankruptcy Court approval.
ARTICLE VII
ADDITIONAL POST-CLOSING COVENANTS;
COVENANTS RELATING TO EMPLOYEES
     Section 7.1 Further Assurances . From time to time after the Closing Date,
Sellers and Purchaser will execute and deliver such other instruments of
conveyance, transfer or assumption, as the case may be, and use all commercially
reasonable efforts to take such other actions as may be reasonably requested to
implement more effectively the conveyance and transfer of the Acquired Assets to
Purchaser and assumption of the Section 365 Contracts by Purchaser.
     Section 7.2 Books and Records; Personnel.
     (a) Purchaser shall not dispose of or destroy any of the Business Records
material to Sellers and created prior to the Closing until after the second
anniversary of the Closing Date. Thereafter, if Purchaser wishes to dispose of
or destroy any of the Business Records material to Sellers and created prior to
the Closing, it shall first give 60 days’ prior written notice to Sellers and
Sellers shall have the right, at its option and expense, upon prior written
notice to Purchaser within such 60-day period, to take possession of such
Business Records within 90 days after the date of the notice from Sellers.

46



--------------------------------------------------------------------------------



 



     (b) Purchaser shall allow Sellers and any of its directors, officers,
employees, counsel, representatives, accountants and auditors (collectively, the
“Sellers’ Representatives”) reasonable access to all Business Records that are
transferred to it in connection herewith, in connection with Sellers’ rights and
obligations as the former owner of the Acquired Assets, during regular business
hours and upon reasonable notice at Purchaser’s principal place of business or
at any location where such records are stored, and Sellers Representatives shall
have the right to make copies of any such Business Records to the extent such
Business Records relate to pre-Closing periods; provided, however, that any such
access or copying shall be had or done in such a manner so as not to interfere
with the normal conduct of Purchaser’s business or operations.
     (c) From the Closing Date through the date the Chapter 11 Case is closed,
Purchaser shall give to Sellers’ Representatives, its counsel, financial
advisors, auditors and other authorized representatives full access (during
normal business hours and upon reasonable notice) to the Business Records to the
extent such Business Records relate to pre-Closing periods, and will furnish to
Sellers’ Representatives, its counsel, financial advisors, auditors and other
authorized representatives such financial, operating and property-related data
and other information relating to the Business, and relating solely to
pre-Closing periods, as may be necessary for administration of the Chapter 11
Case.
     (d) From the Closing Date, Sellers shall allow Purchaser and any of its
directors, officers, employees, counsel, representatives, accountants and
auditors reasonable access to Sellers’ corporate records and taxes during
regular business hours and upon reasonable notice at Sellers’ principal places
of business or at any location where such records are stored, and such
representatives of Purchaser shall have the right to make copies of any such
records and files; provided, however, that any such access or copying shall be
had or done in such a manner so as not to interfere with the normal conduct of
Sellers’ business or operations.
     Section 7.3 Employment of Sellers’ Employees.
     (a) Sellers shall use its best efforts to retain all of its employees, and
to maintain in good standing through the Closing all relationships and
agreements with employees and independent contractors, in each case from the
Effective Date through the Closing Date and to cooperate with Purchaser in
hiring the employees offered employment pursuant to Section 7.3(b).
     (b) On or before the Closing Date, Purchaser shall deliver to Sellers a
list of the employees of Sellers whom Purchaser wishes to employ (each such
employee, an “Offer Employee”) on such terms and conditions as Purchaser shall
determine (subject to the provisions of this Article VII) effective as of the
Closing Date. The time at which the employment by Purchaser of each Offer
Employee who is not an Inactive Employee as of the Closing and who accepts such
offer of employment shall become effective (the “Effective Time of Employment”)
shall

47



--------------------------------------------------------------------------------



 



be as of the Closing Date. The Effective Time of Employment of any Offer
Employee who is an Inactive Employee as of the Closing shall be such time (if
any) within 180 days following the Closing Date when such Inactive Employee
returns to active status and reports to work with Purchaser and Purchaser shall
have no obligation to employ any such Inactive Employee who fails to return to
active status or to report to work with Purchaser within such 180-day period.
Each employee who becomes employed by Purchaser pursuant to one of the two
preceding sentences shall be considered a “Transitioned Employee” from and after
his or her Effective Time of Employment. Purchaser shall be obligated to make an
offer of employment to such number of employees of the Sellers’ so that no
federal and/or state WARN Act liability is incurred by the Sellers.
     (c) From the Effective Date through the Closing Date, Sellers shall permit
Purchaser to communicate with Sellers’ employees and consultants, at reasonable
times and upon reasonable notice, concerning Purchaser’s plans, operations,
business, Customer relations and general personnel matters and to interview
Sellers’ employees and consultants and review the personnel records and such
other information concerning Sellers’ employees and consultants as Purchaser may
reasonably request (subject to obtaining any legally required written permission
of any affected employee or consultant and to other applicable Law); provided
that such contacts shall be conducted in a manner that is reasonably acceptable
to Sellers.
     (d) Purchaser shall not be responsible for any Liabilities (other than the
Assumed Liabilities) relating to or arising in connection with any actual,
constructive or deemed termination of employment (including severance or
separation pay or benefits or other similar compensation or benefits under any
applicable Law, regulation or the Sellers’ Benefit Plan) (i) to or with respect
to any employee other than a Transitioned Employee, whether as a result of the
consummation of the Contemplated Transactions or otherwise, and whether before,
on or after the Closing Date, or (ii) to any Transitioned Employee, whether as a
result of (A) the consummation of the Contemplated Transactions, (B) any event
occurring before the Closing, or (C) any action or failure to act on the part of
Sellers. Except as provided in this Section 7.3(d), Purchaser shall be solely
responsible for all Liabilities relating to or arising in connection with any
actual, constructive or deemed termination of employment of any Transitioned
Employee with Purchaser after such Transitioned Employee’s Effective Time of
Employment. Notwithstanding the foregoing, Purchaser acknowledges that, upon
Closing, it will be a “successor employer” with respect to any “M & A qualified
beneficiaries” as provided by Treasury Regulation 54.4980B-9.
     Section 7.4 Workers’ Compensation.
     (a) From and after the Closing Date, (i) Purchaser shall not be responsible
for any Liabilities relating to or arising in connection with any Claim for
workers’ compensation benefits (A) incurred by or in respect of any employee

48



--------------------------------------------------------------------------------



 



who is not a Transitioned Employee on, prior to or after the Closing Date, and
(B) incurred by or in respect of Transitioned Employees on or before the Closing
Date, and (ii) Purchaser shall be solely responsible for any and all Liabilities
relating to or in respect of any Transitioned Employee relating to or arising in
connection with any and all Claims for workers’ compensation benefits incurred
after the Closing Date.
     (b) For purposes of this Section 7.4, a Claim for workers’ compensation
benefits shall be deemed to be incurred when the first event giving rise to the
Claim occurs.
     Section 7.5 Employment Taxes.
     (a) Sellers and Purchaser shall (i) treat Purchaser as a “successor
employer” and the Sellers as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to Transitioned
Employees who are employed by Purchaser for purposes of Taxes imposed under FUTA
or FICA, and (ii) cooperate with each other to avoid, to the extent possible,
the filing of more than one IRS Form W-2 with respect to each such Transitioned
Employee for the calendar year within which the Closing Date occurs.
     (b) At the reasonable request of Purchaser with respect to any particular
applicable Tax Law relating to employment, unemployment insurance, social
security, disability, workers’ compensation, payroll, health care or other
similar Tax other than Taxes imposed under FICA and FUTA, Sellers and Purchaser
shall (i) treat Purchaser as a “successor employer” and Sellers as a
“predecessor employer,” within the meaning of the relevant provisions of such
Tax Law, with respect to Transitioned Employees who are employed by Purchaser,
and (ii) cooperate with each other to avoid, to the extent possible, the filing
of more than one individual information reporting form pursuant to each such Tax
Law with respect to each such Transitioned Employee for the calendar year within
which the Closing Date occurs.
     Section 7.6 Third Party Rights. No provision of this Agreement shall create
any third party beneficiary rights in any employee or former employee of Sellers
or any other persons or entities (including any beneficiary or dependent
thereof), in respect of continued employment (or resumed employment) for any
specified period of any nature or kind whatsoever, and no provision of this
Agreement shall create such third party beneficiary rights in any such persons
or entities in respect of any benefits that may be provided, directly or
indirectly, under any of the Sellers’ Benefit Plans.
     Section 7.7 Tax Returns and Filings, Payment of Taxes.
     (a) Sellers shall prepare or cause to be prepared all Tax Returns that
Sellers are required to file by applicable Law relating to the Acquired Assets
and the operation of the Business for all periods (i) ending on or before the
Closing

49



--------------------------------------------------------------------------------



 



Date or (ii) beginning on or before and ending after the Closing Date (a
“Straddle Period”). Purchaser shall prepare or cause to be prepared all Tax
Returns relating to the Acquired Assets for periods after the Closing Date.
     (b) With respect to all real property Taxes, personal property Taxes, or
similar ad valorem obligations levied with respect to the Acquired Assets for
any Straddle Period (“Straddle Period Taxes”), whether imposed or assessed
before or after the Closing Date, the Liability for payment of each such
Straddle Period Tax shall be prorated between Purchaser and Sellers at the
Closing Date based on 100% of the amount of such Straddle Period Tax imposed for
the prior taxable period. The portion of each such Straddle Period Tax that is
allocable to the Sellers shall be the product of (i) 100% of the amount of such
Tax for the prior taxable period and (ii) a fraction, the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period. The portion
of each such Straddle Period Tax that is allocable to Purchaser shall be the
product of (i) 100% of the amount of such Tax for the prior taxable period and
(ii) a fraction, the numerator of which is the number of days in the Tax period
remaining after the Closing Date and the denominator of which is the number of
days in the entire Tax period. At Closing, the Purchase Price shall be adjusted
to reflect the allocation of the Straddle Period Taxes as provided in this
Section.
     (c) Sellers and Purchaser shall furnish to each other upon request, as
promptly as practicable, such information and assistance relating to the
Acquired Assets and the Business (including access to Business Records) as is
reasonably necessary for the filing of all Tax Returns and other Tax filings,
the making of any election related to Taxes, the preparation for any audit by
any Taxing authority, and the prosecution or defense of any Claim or Legal
Proceeding relating to any Tax Return. Sellers and Purchaser shall cooperate
with each other in the conduct of any audit or other proceeding related to
Taxes. Sellers and Purchaser shall provide timely notice to each other in
writing of any pending or threatened Tax audits, assessments or litigation with
respect to the Acquired Assets or the Business for any taxable period for which
the other party may have Liability under this Agreement.
     Section 7.8 Use of Trademarks . Except as specified on Schedule 7.8,
following the Closing Date, (a) Sellers shall not, and shall cause their
Affiliates not to, use any name, domain name, mark, logo, trade name, trademark
or service mark transferred to Purchaser or any of the Sellers’ Marks containing
“ProxyMed,” MedAvant, or variation thereof or any mark confusingly similar
thereto in any business activity, and (b) Sellers shall, and shall cause their
Affiliates to, change their corporate names so that no such Seller’s Marks or
other names or trademarks or any confusingly similar variation thereof are not
incorporated or used therein.
     Section 7.9 Facilities Leases for Excluded Facilities . It is acknowledged
that certain items of tangible personal property included within the Acquired
Assets are to be

50



--------------------------------------------------------------------------------



 



acquired by Purchaser under this Agreement may be located at the Florida
Facilities and the Jeffersonville Facility, which Facilities are among the
Excluded Assets. To facilitate Purchaser’s orderly removal of such Acquired
Assets from such Facilities following the Closing Date, during the period of
fifteen (15) days following the Closing Date Sellers shall not, and shall cause
their Affiliates not to close or shutdown the Florida Facilities or the
Jeffersonville Facility. Upon the Closing Date and for a period of fifteen
(15) days thereafter, Sellers shall (a) provide or cause to be provided to
Purchaser and to Purchaser’s authorized representatives reasonable access during
normal business hours to the Florida Facilities and the Jeffersonville
Facilities and (b) furnish as promptly as practicable to Purchaser and such
representatives such assistance as Purchaser may reasonably request in
furtherance of the Purchaser’s removal from the premises of such Facilities any
Acquired Assets located thereat and transferred to Purchaser under this
Agreement.
ARTICLE VIII
CONDITIONS PRECEDENT
     Section 8.1 Conditions Precedent to Obligations of Sellers and Purchaser .
The respective obligations of each party to effect the Contemplated Transactions
shall be subject to the absence, at the Closing Date, of any Law or Order of any
Governmental Authority, pending or threatened, that would materially and
adversely alter, or prohibit, restrain, enjoin or restrict the consummation of,
the Contemplated Transactions.
     Section 8.2 Conditions Precedent to Obligation of Sellers . The obligation
of Sellers to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing Date of the following additional
conditions:
     (a) Purchaser shall have performed in all material respects its obligations
under this Agreement required to be performed by it at or prior to the Closing
Date; the representations and warranties of Purchaser contained in this
Agreement that are qualified as to materiality shall be true and correct in all
respects and the representations and warranties that are not so qualified shall
be true and correct in all material respects, in each case as of the Effective
Date and as of the Closing Date as if made at and as of such date; and Sellers
shall have received a certificate of an authorized officer of Purchaser as to
the satisfaction of this condition;
     (b) Sellers shall have obtained all material Sellers’ Required Approvals;
     (c) The Bidding Procedures Order and the Sale Order shall have been entered
by the Bankruptcy Court and shall have become Final Orders; and
     (d) Purchaser shall have paid the Purchase Price in accordance with Section
2.5 and Section 3.3(a) and shall have delivered to Sellers the documents set
forth in Section 3.3.

51



--------------------------------------------------------------------------------



 



     Section 8.3 Conditions Precedent to Obligation of Purchaser . The
obligation of Purchaser to effect the Contemplated Transactions shall be subject
to the satisfaction at or prior to the Closing Date of the following conditions:
     (a) Sellers shall have performed in all material respects its obligations
under this Agreement required to be performed by it at or prior to the Closing
Date; the representations and warranties of Sellers contained in this Agreement
that are qualified as to materiality or as to Material Adverse Change shall be
true and correct in all respects and the representations and warranties that are
not so qualified shall be true and correct in all material respects, in each
case as of the Effective Date and as of the Closing Date as if made at and as of
such date; and Purchaser shall have received a certificate of an authorized
officer of Sellers as to the satisfaction of this condition;
     (b) No material Permits shall have been revoked or, to the extent
applicable, shall have failed to have been transferred to Purchaser subject to
no additional restrictions or burdens on the permittee other than those which,
in the aggregate, are immaterial;
     (c) Sellers shall have obtained all of the material Sellers’ Required
Approvals;
     (d) The Bidding Procedures Order and the Sale Order shall have been entered
by the Bankruptcy Court in form and substance acceptable to Purchaser in its
sole discretion, and such Orders shall have become Final Orders
     (e) The Customer Incentive Programs Order shall have been entered by the
Bankruptcy Court in form and substance acceptable to Purchaser in its reasonable
discretion and shall have become a Final Order, and Sellers shall have paid and
discharged all pre-Petition Customer Obligations under the existing Customer
Incentive Programs (as defined in the Customer Incentive Programs Order);
     (f) Sellers shall have delivered to Purchaser the documents set forth in
Section 3.2; and
     (g) There shall have been no Material Adverse Change since the Effective
Date.
ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
     Section 9.1 Termination by Mutual Consent . This Agreement may be
terminated at any time prior to the Closing Date by mutual written agreement of
the parties.

52



--------------------------------------------------------------------------------



 



     Section 9.2 Termination by Either Purchaser or Sellers. This Agreement may
be terminated at any time prior to the Closing Date by either Purchaser or
Sellers if any Governmental Authority shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
consummation of the Contemplated Transactions and either (i) thirty (30) days
shall have elapsed from the issuance of such Order or other action and such
Order or other action has not been removed or vacated, or (ii) such Order or
other action shall have become final and non-appealable.
     Section 9.3 Termination by Sellers . This Agreement may be terminated at
any time prior to the Closing Date by Sellers as follows:
     (a) if there has been a Material Breach by Purchaser;
     (b) if any condition precedent to the obligation of Sellers to effect the
Contemplated Transactions specified in Section 8.1 or Section 8.2 shall not have
been satisfied or waived and shall have become impossible to satisfy, unless the
failure of such condition to have been satisfied was caused primarily by a
Material Breach by Sellers; or
     (c) if the Closing Date shall not have occurred on or before 5:00 p.m.
Pacific time on the Outside Date.
     Section 9.4 Termination by Purchaser . This Agreement may be terminated at
any time prior to the Closing Date by Purchaser as follows:
     (a) if the Petitions are not filed contemporaneously with the execution and
delivery of this Agreement;
     (b) if (i) a hearing before the Bankruptcy Court on the Bidding Procedures
Order is not held within 15 days of the Petition Date, (ii) no Bidding
Procedures Order has been entered by the Bankruptcy Court within 20 days of the
Petition Date; (iii) any Bidding Procedures Order is entered by the Bankruptcy
Court setting a Bid Submission Deadline later than 45 days after the Petition
Date; (iv) the Auction has not been held within 50 days after the Petition Date;
or (v) if the Sale Order has not been entered by the Bankruptcy Court within
seven days Business Day after the Auction, unless, in each such case (i) through
(v) above, the failure of such action to be taken or completed, or such event to
have occurred, is caused primarily by a Material Breach by Purchaser;
     (c) if there has been a Material Breach by Sellers;
     (d) if the Senior Lender has not agreed in writing, on or before the
earlier of the date of the DIP Financing Agreement or the date of entry of the
interim Order of the Bankruptcy Court approving the DIP Financing Agreement, to
subordinate its liens in right of payment to Purchaser’s Claim for payment of
the Transaction Expenses under Section 9.7;

53



--------------------------------------------------------------------------------



 



     (e) If (i) any of the Sellers or any of their boards of directors
determines to pursue, (ii) any of the Sellers files any motion with the
Bankruptcy Court seeking an Order approving, or (iii) any of the Sellers files
any Chapter 11 Plan involving, any Alternative Transaction or Alternative
Transactions;
     (f) if Sellers enter into a definitive agreement with a third party for an
Alternative Transaction;
     (g) if the Bankruptcy Court enters any Order approving any Alternative
Transaction or confirming any Chapter 11 Plan involving any Alternative
Transaction;
     (h) if any condition precedent to the obligation of Purchaser to effect the
Contemplated Transactions specified in Section 8.1 or Section 8.3 shall not have
been satisfied or waived and shall have become impossible to satisfy, unless the
failure of such condition to have been satisfied was caused primarily by a
Material Breach by Purchaser; or
     (i) if the Closing Date shall not have occurred on or before 5:00 p.m.
Pacific time on the Outside Date.
     Section 9.5 Effect of Termination. In the event of termination of this
Agreement pursuant to this Article IX, written notice thereof shall as promptly
as practicable be given to the other party and this Agreement shall terminate
and the Contemplated Transactions shall be abandoned, without further action by
the parties hereto. Upon termination of this Agreement, (a) except as provided
in this Section 9.5 this Agreement shall cease to have any force or effect,
(b) the parties to this Agreement shall not have any Liability to each other,
except for fraud occurring on or before the date of such termination; provided,
however, that if this Agreement is terminated by reason of (i) any Material
Breach hereof by the non-terminating party or (ii) any non-compliance by the
non-terminating party with its obligations under this Agreement, which
non-compliance shall have been the cause of the failure of one or more of the
conditions to the terminating party’s obligations to effect the Contemplated
Transactions to have been satisfied, the terminating party’s right to pursue any
available remedies at law, subject to Section 10.13, will survive such
termination unimpaired, and (c) the parties under this Agreement shall cease to
have any further obligations under this Agreement except pursuant to
Section 2.7, Section 6.3, Section 6.4, Section 6.5, this Section 9.5,
Section 9.6, Section 9.7, Section 10.1(b), Section 10.5, Section 10.6,
Section 10.10, and Section 10.13 (as such obligations are affected by any
defined terms in Section 1.1 relating thereto or any general principles of
constructions set forth in Section 1.2, Section 1.3 or Section 1.4), and (d) all
filings, applications and other submissions made pursuant to the Contemplated
Transactions shall, to the extent practicable, be withdrawn from the Government
Authority or Person to which made.
     Section 9.6 Break-Up Fee.

54



--------------------------------------------------------------------------------



 



     (a) Sellers agree and acknowledge that Purchaser’s negotiation and
execution of this Agreement have required a substantial investment of management
time and a significant commitment of financial and other resources by Purchaser,
and that the negotiation and execution of this Agreement have provided value to
Sellers. Therefore, if this Agreement is terminated (other than any termination
(i) by Purchaser not in accordance with this Agreement or at any time at which
Purchaser is in Material Breach or (ii) by Sellers in accordance with either (A)
Section 9.3(a), (B) Section 9.3(b), if the relevant condition precedent to the
obligation of Sellers that has not been satisfied or waived or that has become
impossible to satisfy either (x) is set forth in Section 8.2(a) or 8.2(d) or
(y) has been caused primarily by a Material Breach by Purchaser, or
(C) Section 9.3(c), if the failure of the Closing Date to have timely occurred
has been caused primarily by a Material Breach by Purchaser), and if thereafter
any Break-Up Fee Event occurs, and Sellers shall pay Purchaser an amount equal
to $350,000 (the “Break-Up Fee”).
     (b) “Break-Up Fee Event” means the consummation of any Alternative
Transaction, or the confirmation of any Chapter 11 Plan, within 180 days of the
termination of this Agreement.
     (c) Sellers shall pay the Break-Up Fee on the earlier of (a) the date of
the consummation of an Alternative Transaction or (b) within two (2) Business
Days of the confirmation by the Bankruptcy Court of any Chapter 11 Plan; so long
as such Alternative Transaction is consummated or such Chapter 11 Plan is
confirmed within 180 days after the date of termination. Sellers’ obligation to
pay the Break-Up Fee shall constitute and be treated as a superpriority
administrative expense of Sellers under Sections 503(b) and 507(a)(1) of the
Bankruptcy Code and paid in cash immediately when due.
     Section 9.7 Expense Reimbursement. Sellers shall reimburse Purchaser for
all reasonable Transaction Expenses incurred by Purchaser in excess of the
Initial Expense Payment, to the extent not previously reimbursed, but not to
exceed $150,000 of such excess, if this Agreement is terminated (a) by Purchaser
in accordance with this Agreement, (b) by Sellers in accordance with
Section 9.3(b) if the relevant condition precedent to the obligation of Sellers
that has not been satisfied or waived or that has become impossible to satisfy
has not been caused primarily by a Material Breach by Purchaser, or (c) by
Sellers in accordance with Section 9.3(c), unless the failure of the Closing
Date to have timely occurred has been caused primarily by a Material Breach by
Purchaser. Such reimbursement shall be paid by Sellers promptly upon Purchaser’s
request and submission by Purchaser to Sellers of summary documentation
(redacted as necessary in Purchaser’s discretion to preserve any attorney-client
communication, work product or other privilege) of the Transaction Expenses in
respect of which reimbursement is sought.

55



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
     Section 10.1 Survival of Representations, Warranties, Agreements and
Covenants.
     (a) The representations and warranties in this Agreement or in any other
instrument delivered pursuant to this Agreement shall not survive the Closing.
     (b) Except as otherwise expressly provided in this Agreement, the
agreements and covenants of the parties in this Agreement shall survive the
Closing and remain in full force and effect without time limit in accordance
with the terms thereof.
     Section 10.2 Notices . All notices, Claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed given (i) if personally delivered, (ii) if sent by facsimile
transmission, (iii) if sent by a nationally recognized courier service, or
(iv) if sent by registered or certified mail (postage prepaid, return receipt
requested), addressed to the respective parties at the following addresses (or
such other address for a party as shall be specified by like notice):

  (a)   If to Purchaser, to:         MHC Acquisition Corp.
c/o Marlin Equity Partners, LLC
2121 Rosecrans Avenue, Suite 4325
El Segundo, CA 90245
Attn: Mr. George Kase
Fax: 310 364-0110

     with a copy to:

      Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard
Eleventh Floor
Los Angeles, CA 90067
Attn: Jeffrey N. Pomerantz, Esq.
Fax: 310 201-0760     (b)   If to Sellers, to:         ProxyMed, Inc. dba
MedAvant Healthcare Solutions

56



--------------------------------------------------------------------------------



 



      1854 Shackleford Court
Suite 200
Norcross, Georgia 30093-2924
Attn: Mr. Peter Fleming
Fax: 404 877-3324

     with a copy to:

      Foley & Lardner LLP
90 Park Avenue
New York, NY 10016
Attn: Michael Richman, Esq.
Fax: 212 687-2329

     Any such notice, Claim, demand or other communication shall be deemed to
have been received (i) when delivered, if personally delivered or sent by fax,
(ii) on the next Business Day after dispatch if sent by nationally recognized
courier service, and (iii) on the fifth Business Day following the date the
piece of mail containing such notice, Claim, demand or other communication is
posted, if sent by mail.
     Section 10.3 Entire Agreement. This Agreement (including the Exhibits, the
Schedules, and the other documents and instruments referred to herein)
constitutes the entire agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties, with respect to the
subject matter hereof. Notwithstanding the foregoing, nothing contained in this
Agreement shall be deemed to cancel, release, terminate, restrict, limit or
modify any obligations of Purchaser under its Confidentiality Agreement with
Sellers dated August 13, 2007, which obligations shall continue in full force
and effect until the earlier of (a) the expiration thereof under such agreement
or applicable Law or (b) the Closing, at which time such obligations shall
terminate.
     Section 10.4 No Assignment . This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the parties and its respective
successors and permitted assigns. Neither the rights nor the obligations of
either party may be assigned or delegated, whether by operation of Law or
otherwise, without the prior written Consent of the other party, except that
Purchaser may assign any or all of its rights (but not its obligations, except
as specifically set forth in this Agreement) hereunder to any of its Affiliates.
Notwithstanding any provision to the contrary in this Agreement, Purchaser may
collaterally assign any or all of its rights (but not its obligations, except as
specifically set forth in this Agreement) hereunder to a lender of Purchaser.
     Section 10.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD
TO THE RULES OF CONFLICT OF LAWS OF THE STATE OF CALIFORNIA OR ANY OTHER

57



--------------------------------------------------------------------------------



 



JURISDICTION AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
     Section 10.6 CONSENT TO JURISDICTION . THE PARTIES AGREE THAT THE
BANKRUPTCY COURT SHALL BE THE EXCLUSIVE FORUM FOR ENFORCEMENT OF THIS AGREEMENT
OR THE CONTEMPLATED TRANSACTIONS AND (ONLY FOR THE LIMITED PURPOSE OF SUCH
ENFORCEMENT) SUBMIT TO THE JURISDICTION THEREOF; PROVIDED THAT IF THE BANKRUPTCY
COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THEN EACH
PARTY (A) AGREES THAT ALL SUCH ACTIONS OR PROCEEDINGS SHALL BE HEARD AND
DETERMINED IN A FEDERAL COURT OF THE UNITED STATES SITTING IN THE CITY OF LOS
ANGELES, (B) IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS IN ANY SUCH
ACTION OR PROCEEDING, (C) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OR JURISDICTION OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT, AND (D) AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN SECTION 10.2
(PROVIDED THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY CALIFORNIA LAW).
     Section 10.7 Amendment. This Agreement may not be amended except by an
instrument in writing signed by or on behalf of both parties.
     Section 10.8 Waiver.
     (a) At any time prior to the Closing Date, a party may (i) extend the time
for the performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any other document delivered pursuant hereto, and
(iii) waive compliance by the other party with any of the agreements or
conditions contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by or on behalf of the party against whom such extension or waiver is to
be effective.
     (b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

58



--------------------------------------------------------------------------------



 



     Section 10.9 Severability; Validity; Parties in Interest. If any provision
of this Agreement or the application thereof to any Person or circumstance is
held invalid or unenforceable, the remainder of this Agreement, and the
application of such provision to other Persons or circumstances, shall not be
affected thereby, and to such end, the provisions of this Agreement are agreed
to be severable. Nothing in this Agreement, express or implied, is intended to
confer upon any Person not a party to this Agreement any rights or remedies of
any nature whatsoever under or by reason of this Agreement.
     Section 10.10 Enforcement of Agreement. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to all other remedies
available at Law or in equity.
     Section 10.11 Counterparts; Effectiveness. This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement. This Agreement shall
become effective when either party shall have received a counterpart thereof
signed by the other party.
     Section 10.12 Headings. The Section title and headings in this Agreement
are and shall be without substantive meaning or context of any kind whatsoever
and are for convenience of reference only.
     Section 10.13 Liquidated Damages as Sole Remedy of Sellers.

59



--------------------------------------------------------------------------------



 



     (a) THE PARTIES ACKNOWLEDGE THAT SELLERS’ ACTUAL DAMAGES IN THE EVENT THAT
THE CONTEMPLATED TRANSACTIONS ARE NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS SECTION
10.13 BELOW, THE PARTIES ACKNOWLEDGE THAT THE AMOUNT OF THE DEPOSIT THAT IS THE
SUBJECT OF SECTION 2.6 OF THIS AGREEMENT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF THE SELLERS’ DAMAGES, AND AS
THE SELLERS’ SOLE AND EXCLUSIVE REMEDY AGAINST THE PURCHASER (OTHER THAN FOR
INTENTIONAL MISREPRESENTATION OR FRAUD), WHETHER AT LAW OR IN EQUITY, FOR ANY
LIABILITY UNDER THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO, INCLUDING
THE FAILURE OF THE PURCHASER TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OF THE EXHIBITS OR SCHEDULES HERETO.
     (b) BY SEPARATELY EXECUTING THIS 10.13 BELOW THE PURCHASER AND SELLERS
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISIONS COVERING
LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED
THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT
WAS EXECUTED.

               SELLERS:            
 
   

               PURCHASER:                  

60



--------------------------------------------------------------------------------



 



     Section 10.14 Liquidated Damages as Sole Remedy of Purchaser.
     (a) THE PARTIES ACKNOWLEDGE THAT PURCHASER’S ACTUAL DAMAGES IN THE EVENT
THAT THE CONTEMPLATED TRANSACTIONS ARE NOT CONSUMMATED WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS
SECTION 10.14 BELOW, THE PARTIES ACKNOWLEDGE THAT THE AMOUNT OF THE EXPENSE
REIMBURSEMENT THE SUBJECT OF SECTION 9.7 OF THIS AGREEMENT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF THE PURCHASER’S
DAMAGES, AND AS THE PURCHASER’S SOLE AND EXCLUSIVE REMEDY (OTHER THAN FOR
INTENTIONAL MISREPRESENTATION OR FRAUD) AGAINST THE PURCHASER, WHETHER AT LAW OR
IN EQUITY, FOR ANY LIABILITY UNDER THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES
HERETO, INCLUDING THE FAILURE OF THE SELLERS TO PERFORM ANY OF THEIR OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OF THE EXHIBITS OR SCHEDULES HERETO.
     (b) BY SEPARATELY EXECUTING THIS 10.14 BELOW THE PURCHASER AND SELLERS
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISIONS COVERING
LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED
THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT
WAS EXECUTED.

               SELLERS:            
 
   

               PURCHASER:                  

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on their behalf by their respective officers thereunto duly authorized, as of
the date first above written.

                  SELLERS:    
 
                PROXYMED, INC., dba MEDAVANT HEALTHCARE SOLUTIONS, A Florida
corporation    
 
           
 
  By:  
/s/ Peter E. Fleming, III
   
 
  Name:   Peter E. Fleming, III    
 
  Title:   Interim Chief Executive Officer    
 
                PROXYMED TRANSACTION SERVICES, INC.
A Delaware corporation    
 
           
 
  By:  
/s/ Peter E. Fleming, III
   
 
  Name:   Peter E. Fleming, III    
 
  Title:   Interim Chief Executive Officer    
 
                PURCHASER:    
 
                MHC ACQUISITION CORP.,
A Delaware corporation    
 
           
 
  By:  
/s/ George W. Kase
   
 
  Name:   George W. Kase    
 
  Title:   President and Secretary    

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT INDEX

     
Exhibit A
  Bidding Procedures Order
Exhibit B
  Sale Order
Exhibit C
  Assignment and Assumption of Real Property Lease
Exhibit D
  Assignment and Assumption of Section 365 Contracts
Exhibit E
  Bill of Sale
Exhibit F
  Assignment of Trademarks
Exhibit G
  Assignment of Copyrights
Exhibit H
  Assignment and Acceptance of Intangible Property
Exhibit I
  Assumption Agreement
Exhibit J
  General Release
Exhibit K
  Management Incentive Plan

SCHEDULE INDEX

     
Schedule 1.1
  Cure Amounts
Schedule 2.1(a)
  Acquired Facilities
Schedule 2.1(b)
  Tangible Personal Property
Schedule 2.1(e)
  Acquired Facilities Leases
Schedule 2.1(f)
  Acquired Personal Property Leases
Schedule 2.1(h)
  Non-Customer Contracts
Schedule 4.4
  Sellers’ Required Approvals
Schedule 4.6
  Sellers’ Financial Statements
Schedule 4.8
  Legal Proceedings
Schedule 4.11
  Permits
Schedule 4.13
  Acquired Assets Located Other Than At Facilities
Schedule 4.14(a)
  Facilities
Schedule 4.14(b)
  Facilities Leases
Schedule 4.14(c)
  Defaults under Contracts
Schedule 4.16(a)
  Customer Contracts
Schedule 4.16(b)
  Non-Customer Contracts
Schedule 4.16(c)
  Defaults under Contracts
Schedule 4.17(b)
  Intellectual Property—Marks
Schedule 4.17(c)
  Intellectual Property—Patents
Schedule 4.17(d)
  Intellectual Property—Copyrights
Schedule 4.17(e)
  Intellectual Property—Trade Secrets
Schedule 4.17(f)
  Intellectual Property—Software
Schedule 4.17(g)
  Intellectual Property—Software Documentation
Schedule 4.17(h)
  Intellectual Property—Inbound License Agreements
Schedule 4.17(i)
  Intellectual Property—Sufficiency
Schedule 4.17(j)
  Intellectual Property—Performance of Software
Schedule 4.17(k)(A)
  Intellectual Property—Lack of Documents
Schedule 4.17(k)(B)
  Intellectual Property—IP Required from Former Employment
Schedule 4.17(k)(C)
  Intellectual Property—Participants in Development
Schedule 4.17(k)(D)
  Intellectual Property—Patent Inventors
Schedule 4.17(m)
  Exceptions to Disaster Recovery Plans
Schedule 4.17(n)
  Intellectual Property—Assignment
Schedule 4.18(a)
  Employees
Schedule 4.18(b)
  M&A Qualified Beneficiaries
Schedule 4.19
  Insurance
Schedule 4.20
  Customers
Schedule 4.21
  Assigned Deposits
Schedule 6.1
  Sellers’ Benefit Plans
Schedule 7.8
  Exceptions to Trademark Use

 